


EXHIBIT 10.2




AMENDED AND RESTATED CREDIT AGREEMENT


dated as of


November 19, 2014


among


EDUCATION REALTY OPERATING PARTNERSHIP, LP,
as Borrower


and


The Lenders Party Hereto


and


PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent


PNC CAPITAL MARKETS LLC and REGIONS CAPITAL MARKETS,
AS JOINT-BOOKRUNNERS AND JOINT LEAD ARRANGERS


REGIONS BANK,
as Syndication Agent


U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agent



--------------------------------------------------------------------------------



















--------------------------------------------------------------------------------




TABLE OF CONTENTS


ARTICLE I Definitions    1
SECTION 1.01 Defined Terms    1
SECTION 1.02 Classification of Loans and Borrowings    24
SECTION 1.03 Terms Generally    24
SECTION 1.04 Accounting Terms; GAAP    25
ARTICLE II The Credits    25
SECTION 2.01 Commitments    25
SECTION 2.02 Loans and Borrowings.    25
SECTION 2.03 RESERVED.    26
SECTION 2.04 RESERVED.    26
SECTION 2.05 RESERVED.    26
SECTION 2.06 Funding of Borrowings.    26
SECTION 2.07 Interest Elections.    27
SECTION 2.08 Increase of Commitments.    28
SECTION 2.09 Repayment of Loans; Evidence of Debt.    28
SECTION 2.10 Prepayment of Loans.    29
SECTION 2.11 Fees.    30
SECTION 2.12 Interest.    30
SECTION 2.13 Alternate Rate of Interest    31
SECTION 2.14 Increased Costs.    31
SECTION 2.15 Break Funding Payments    32
SECTION 2.16 Taxes.    33
SECTION 2.17 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.    34
SECTION 2.18 Defaulting Lenders    36
SECTION 2.19 Mitigation Obligations; Replacement of Lenders.    37
ARTICLE III Representations and Warranties    38
SECTION 3.01 Organization; Powers    38
SECTION 3.02 Authorization; Enforceability    38
SECTION 3.03 Governmental Approvals; No Conflicts    39
SECTION 3.04 Financial Condition; No Material Adverse Change.    39
SECTION 3.05 Properties.    39
SECTION 3.06 Intellectual Property    41
SECTION 3.07 Litigation and Environmental Matters.    41
SECTION 3.08 Compliance with Laws and Agreements    43
SECTION 3.09 Investment and Holding Company Status    43
SECTION 3.10 Taxes    43
SECTION 3.11 ERISA    43
SECTION 3.12 Disclosure    44
SECTION 3.13 Insurance    44
SECTION 3.14 Margin Regulations    44

i

--------------------------------------------------------------------------------




SECTION 3.15 Subsidiaries; REIT Qualification    44
ARTICLE IV Conditions    44
SECTION 4.01 Effective Date    45
SECTION 4.02 Each Credit Event    45
ARTICLE V Affirmative Covenants    46
SECTION 5.01 Financial Statements; Ratings Change and Other Information    46
SECTION 5.02 Financial Tests    47
SECTION 5.03 Notices of Material Events    48
SECTION 5.04 Existence; Conduct of Business    48
SECTION 5.05 Payment of Obligations    48
SECTION 5.06 Maintenance of Properties; Insurance.    48
SECTION 5.07 Books and Records; Inspection Rights.    49
SECTION 5.08 Compliance with Laws    49
SECTION 5.09 Use of Proceeds    49
SECTION 5.10 Fiscal Year    49
SECTION 5.11 Environmental Matters.    49
SECTION 5.12 Unencumbered Pool    50
SECTION 5.13 Additions to Unencumbered Pool    50
SECTION 5.14 Removal of Real Property from Unencumbered Pool    51
SECTION 5.15 Further Assurances    51
SECTION 5.16 [Reserved]    51
SECTION 5.17 Parent Covenants    51
SECTION 5.18 OFAC    51
ARTICLE VI Negative Covenants    52
SECTION 6.01 Sale/Leaseback    52
SECTION 6.02 Liens    52
SECTION 6.03 Fundamental Changes    52
SECTION 6.04 Investments, Loans, Advances and Acquisitions    53
SECTION 6.05 Hedging Agreements    54
SECTION 6.06 Restricted Payments    54
SECTION 6.07 Transactions with Affiliates    54
SECTION 6.08 Parent Negative Covenants    54
SECTION 6.09 Restrictive Agreements    55
SECTION 6.10 Indebtedness    55
ARTICLE VII Events of Default    56
ARTICLE VIII The Administrative Agent    58
ARTICLE IX Miscellaneous    60
SECTION 9.01 Notices    60
SECTION 9.02 Waivers; Amendments.    61
SECTION 9.03 Expenses; Indemnity; Damage Waiver.    63

ii

--------------------------------------------------------------------------------




SECTION 9.04 Successors and Assigns.    64
SECTION 9.05 Survival    67
SECTION 9.06 Counterparts; Integration; Effectiveness; Joint and Several.    67
SECTION 9.07 Severability    68
SECTION 9.08 Right of Setoff    69
SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.    69
SECTION 9.10 WAIVER OF JURY TRIAL    70
SECTION 9.11 Headings    70
SECTION 9.12 Confidentiality    70
SECTION 9.13 Interest Rate Limitation    71
SECTION 9.14 USA PATRIOT Act    71





iii

--------------------------------------------------------------------------------






SCHEDULES:


Schedule 2.01 – Commitments
Schedule 3.05(f) – Earthquake or Seismic Area
Schedule 3.07 – Litigation
Schedule 3.15 – Subsidiaries
Schedule 5.12 – Unencumbered Pool
Schedule 6.02 -- Existing Liens




EXHIBITS:


Exhibit A -- Form of Assignment and Acceptance
Exhibit B – Form of Compliance Certificate
Exhibit C – Form of Guaranty
Exhibit D – Form of Note
Exhibit E – Form of Interest Rate Election





iv

--------------------------------------------------------------------------------




THIS AMENDED AND RESTATED CREDIT AGREEMENT AMENDS AND RESTATES THAT CERTAIN
CREDIT AGREEMENT DATED JANUARY 13, 2014 (AS SAME WAS AMENDED FROM TIME TO TIME,
THE “ORIGINAL CREDIT AGREEMENT”), ENTERED INTO BETWEEN EDUCATION REALTY
OPERATING PARTNERSHIP, LP AND CERTAIN OF ITS SUBSIDIARIES, AS BORROWER, PNC
BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT, REGIONS BANK, AS
SYNDICATION AGENT, AND PNC CAPITAL MARKETS LLC and REGIONS CAPITAL MARKETS, AS
JOINT-BOOKRUNNERS AND JOINT LEAD ARRANGERS, AND THE VARIOUS LENDERS PARTY
THERETO








AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”)


dated as of November 19, 2014, among


EDUCATION REALTY OPERATING PARTNERSHIP, LP, a Delaware limited partnership,


the LENDERS party hereto,


PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent, and


PNC CAPITAL MARKETS LLC and REGIONS CAPITAL MARKETS, as Joint Bookrunners and
Joint Lead Arrangers


REGIONS BANK as Syndication Agent


U.S. BANK NATIONAL ASSOCIATION as Documentation Agent


ARTICLE I

Definitions
SECTION 1.01    Defined Terms . As used in this Agreement, the following terms
have the meanings specified below:
“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Acceptable Unencumbered Property” means Real Property (a) that is approved by
the Administrative Agent and the Majority Lenders in their sole discretion, or
(b) that at all times satisfies all of the following criteria as certified by
Borrower: (i) such Real Property is wholly-owned (directly or indirectly) by
Borrower or a Property Subsidiary which is a wholly owned

1

--------------------------------------------------------------------------------




Subsidiary of the Borrower or a Subsidiary that is part of the Consolidated
Group, either in fee simple title or through an Eligible Off Campus Ground Lease
or an Eligible Property Lease; (ii) is not subject to a Lien in favor of any
Person in any manner, other than Permitted Encumbrances; (iii) consists of
completed income-producing, first-class collegiate housing communities of scope
and quality consistent with the Borrower’s overall portfolio of Real Property;
(iv) is located in states in the United States of America; (v) is managed by the
Borrower, its Subsidiary or the Management Company; (vi) a final certificate of
occupancy, or the local equivalent, has been issued by the appropriate
Governmental Authority for all of the improvements on the Real Property; (vii)
no material deferred maintenance and no material deferred capital improvements
are required to continue operating as a first-class collegiate housing
community, as determined by an architectural or engineering report; and (viii)
the owner of the subject Real Property must be able to make the representations
and warranties in Sections 3.05 and 3.07 as to such Real Property.
“Adjusted EBITDA” means, for a given testing period, EBITDA less the Capital
Expenditure Reserve.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) determined by Administrative Agent equal to (a) the LIBO
Rate for such Interest Period multiplied by (b) the Statutory Reserve Rate.
“Adjusted Unencumbered NOI” means Unencumbered NOI for the most recently ended
testing period less the Capital Expenditures Reserve.
“Administrative Agent” means PNC Bank, National Association, in its capacity as
administrative agent for the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%, and (c) the then applicable Adjusted
LIBO Rate for one month interest periods, plus 1.00% per annum. Any change in
the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.
"Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Parent or its Subsidiaries from time to time
concerning or relating to bribery or corruption.



2

--------------------------------------------------------------------------------




“Applicable Percentage” means, with respect to any Lender, the ratio, expressed
as a percentage, of (a) the aggregate outstanding principal amount of such
Lender’s Loans to (b) the aggregate outstanding principal amount of all Loans;
provided, however, that if at the time of determination all Loans have been paid
in full, the “Applicable Percentage” of each Lender shall be the Applicable
Percentage of such Lender in effect immediately prior to such payment in full.
“Applicable Rate” means, as applicable from time to time:
(a) subject to clause (b) below, for any day, with respect to any Tranche A ABR
Loan, Tranche A Eurodollar Loan, Tranche B ABR Loan or Tranche B Eurodollar
Loan, as the case may be, the applicable rate per annum set forth below under
the caption “ABR Spread” or “Eurodollar Spread,” as the case may be, based upon
the Total Leverage Ratio applicable on such date:
Total Leverage Ratio
Tranche A ABR
Spread
Tranche A Eurodollar
Spread
Tranche B ABR
Spread
Tranche B Eurodollar
Spread
Category 1
<40%
0.55%
1.55%
0.20%
1.20%
Category 2
>40% but <45%
0.65%
1.65%
0.30%
1.30%
Category 3
>45% but <50%
0.80%
1.80%
0.45%
1.45%
Category 4
> 50% but <55%
1.00%
2.00%
0.65%
1.65%
Category 5
> 55%
1.25%
2.25%
0.90%
1.90%



Each change in the Applicable Rate shall apply during the period commencing on
the date of the most recent Compliance Certificate delivered to the
Administrative Agent and ending on the date of receipt of the next Compliance
Certificate pursuant to Section 5.01(c). If a Compliance Certificate is not
delivered to the Administrative Agent in accordance with Section 5.01(c) the
Applicable Rate shall be deemed to be in Category 4 until the required
Compliance Certificate is delivered to the Administrative Agent.
(b) If Parent or Borrower obtains an Investment Grade Rating, the Borrower may,
upon written notice to the Administrative Agent, make an irrevocable one time
election to exclusively use the below table based on the applicable rate per
annum set forth in the below table notwithstanding any failure of the Parent or
Borrower to maintain an Investment Grade Rating or any failure of the Parent or
Borrower to maintain a Debt Rating.



3

--------------------------------------------------------------------------------




Investment Grade Rating
Tranche A ABR
Spread
Tranche A Eurodollar
Spread
Tranche B ABR Spread
Tranche B Eurodollar Spread
Category 1
At least A- or A3
0.30%
1.30%
0.0%
0.95%
Category 2
At least BBB+ or Baa1
0.40%
1.40%
0.05%
1.05%
Category 3
At least BBB or Baa2
0.55%
1.55%
0.20%
1.20%
Category 4
At least BBB- or Baa3
0.80%
1.80%
0.45%
1.45%
Category 5
Below BBB-, Baa3 or unrated
1.25%
2.25%
0.90%
1.90%



Each change in the Applicable Rate resulting from a change in the Debt Rating of
the Parent or Borrower shall be effective for the period commencing on the
effective date of such change and ending on the date immediately preceding the
effective date of the next such change. Notwithstanding the above, if at any
time there is a split in the Debt Ratings of Parent or Borrower, then the
Applicable Rate shall be determined by reference to the most favored rating of
S&P, Fitch or Moody’s. If the Parent or Borrower does not have any Debt Rating,
Category 5 shall apply.
“Approved Fund” has the meaning set forth in Section 9.04(b).
“Assets Under Development” means all Real Property, or phases thereof, that is
under construction or development as an income-producing project in a diligent
manner and in accordance with industry standard construction schedules, but for
which a certificate of occupancy has not been issued.
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Bond Facility” means the $250,000,000 of unsecured senior bonds issued by
Borrower via public bond offering on November 19, 2014 maturing on November 19,
2024 or any other issuance of public or private senior unsecured bonds by
Borrower.
“Borrower” means, Education Realty Operating Partnership, LP, a Delaware limited
partnership.
“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which any Interest Period
is in effect.

4

--------------------------------------------------------------------------------




“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Pittsburgh, Pennsylvania or New York, New York are
authorized or required by law to remain closed; provided that, when used in
connection with a Eurodollar Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market.
“Capital Expenditure Reserve” means, on an annual basis, an amount equal to
(a) the aggregate number of beds available for lease in each Real Property
parcel owned by Borrower or any Subsidiary measured as of the last day of each
of the immediately preceding four (4) calendar quarters and averaged, multiplied
by (b) $125.00.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or affiliated group (within
the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof),
of shares representing more than thirty percent (30%) of the aggregate ordinary
voting power represented by the issued and outstanding capital stock of the
Parent; (b) occupation of a majority of the seats (other than vacant seats) on
the board of directors of the Parent by Persons who were neither (i) nominated
by the board of directors of the Parent nor (ii) appointed by directors so
nominated; or (c) the acquisition of direct or indirect Control of the Parent by
any Person or group.
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement by any Governmental Authority, (b) any change in any law,
rule or regulation or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender (or, for purposes of Section 2.14(b), by any lending office of such
Lender or by such Lender's holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement. Notwithstanding
anything herein to the contrary, (a) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (b) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.
“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Tranche A Loans or Tranche B
Loans.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.

5

--------------------------------------------------------------------------------




“Commitment” means, with respect to each Lender, the commitment of such Lender
to make, as applicable, Tranche A Loans and/or Tranche B Loans hereunder,
expressed as an amount representing the maximum aggregate amount(s) of such
Lender's Tranche A Commitment and/or Tranche B Commitment, as each such
Commitment may be reduced or increased from time to time pursuant to assignments
by or to such Lender pursuant to Section 9.04, or increased pursuant to Section
2.08. The initial amount(s) of each Lender's Commitment is set forth on Schedule
2.01, or in the Assignment and Acceptance pursuant to which such Lender shall
have assumed its Commitment, as applicable. The initial aggregate amount of the
Lenders’ Commitments is $187,500,000.00.
“Compliance Certificate” has the meaning set forth in Section 5.01(c) hereof and
a form of which is attached hereto as Exhibit B.
“Consolidated Group” means Parent and all Persons whose financial results are
consolidated with Parent for financial reporting purposes under GAAP.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, which
includes the customary powers of a managing member of any limited liability
company, any general partner of any limited partnership, or any board of
directors of a corporation. “Controlling” and “Controlled” have meanings
correlative thereto.
“Credit Party” means the Borrower and the Guarantor.
“Debt Rating” means, as of any date of determination, the rating as determined
by either (a) S&P, (b) Moody's or (c) Fitch and either of S&P and Moody’s, of a
Person’s non-credit enhanced, senior unsecured long term debt. The Debt Rating
in effect at any date is the Debt Rating that is in effect at the close of
business on such date.
“Debtor Relief Laws” means any applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, insolvency, fraudulent conveyance,
reorganization, or similar laws affecting the rights, remedies, or recourse of
creditors generally, including without limitation the United States Bankruptcy
Code and all amendments thereto, as are in effect from time to time during the
term of this Agreement.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means, subject to Section 2.18, any Lender that: (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Commitment, within two (2) Business Days of the date required to be
funded by it hereunder; (b) has notified the Borrower or Administrative Agent
that it does not intend to comply with its funding obligations or has made a
public statement to that effect with respect to its funding obligations
hereunder (unless such notification or public statement relates to such Lender’s
obligation to fund a Loan hereunder and indicates that such position is based on
such Lender’s good faith determination that a condition precedent (specifically
identified and including the particular Default, if any) to funding a Loan is

6

--------------------------------------------------------------------------------




not or cannot be satisfied) or under other agreements in which it commits to
extend credit; (c) has failed, within two (2) Business Days after written
request by the Administrative Agent or Borrower (and the Administrative Agent
has received a copy of such request), to confirm in a manner reasonably
satisfactory to the Administrative Agent that it will comply with its funding
obligations hereunder; or (d) has, or has a direct or indirect parent company
that has: (i) become the subject of a proceeding under any Debtor Relief Law;
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it; or (iii) in the
good faith determination of the Administrative Agent, taken any material action
in furtherance of, or indicated its consent to, approval of or acquiescence in
any such proceeding or appointment; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority; provided, further, that such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Lender.
“Dollars” or “$” refers to lawful money of the United States of America.
“EBITDA” means an amount derived from (a) net income, plus (b) deferred fee
revenue and interest income associated with third party development efforts that
have commenced, plus (c) to the extent included in the determination of net
income, depreciation, amortization, interest expense and income taxes, plus or
minus (d) to the extent included in the determination of net income, straight
line impact of GAAP land lease expense, plus or minus (e) to the extent included
in the determination of net income, any extraordinary losses or gains resulting
from sales or payment of Indebtedness, and (f) as approved by the Administrative
Agent, such approval not to be unreasonably withheld, any extraordinary,
non-recurring expenses associated with any financing, merger, acquisition,
divestiture, asset impairment or other capital transaction, in each case, as
determined on a consolidated basis in accordance with GAAP, and including
(without duplication) the Equity Percentage of EBITDA for the Borrower’s
Unconsolidated Affiliates. If EBITDA is calculated over a period of less than
four (4) quarters which includes the month of August, then the average EBITDA
for the months in the calculation period other than August will be substituted
for the August EBITDA.
“EDR” means Education Realty Operating Partnership, LP, a Delaware limited
partnership.
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
“Eligible Off Campus Ground Lease” shall mean a lease with respect to Real
Property (or a portion thereof) not owned by a university, college or other
educational entity entered into by Borrower or a Subsidiary meeting the
following requirements: (a) a remaining term (including renewal options
exercisable at lessee’s sole option) of at least thirty (30) years, (b) may be
transferred and/or assigned by lessee without landlord’s consent and (c) the
Administrative Agent has determined that the ground lease is financeable in that
it contains customary lender protection provisions and provides or allows for,
without further consent from the landlord, (i) notice and right

7

--------------------------------------------------------------------------------




to cure to lessee’s lender, (ii) a pledge and mortgage of the leasehold
interest, (iii) recognition of a foreclosure of the leasehold interest including
no prohibition on entering into a new lease with the lender, and (iv) no right
of landlord to terminate the lease without consent of lessee’s lender.
“Eligible Property Lease” shall mean a lease with respect to Real Property (or a
portion thereof) owned by a university, college or other educational entity
entered into by Borrower or a Subsidiary which does not constitute an Eligible
Off Campus Ground Lease and is acceptable to the Administrative Agent in its
reasonable discretion, such acceptance not to be unreasonably withheld,
conditioned or delayed.
“Environmental Claim” means any notice of violation, action, claim,
Environmental Lien, demand, abatement or other order or direction (conditional
or otherwise) by any Governmental Authority or any other Person for personal
injury (including sickness, disease or death), tangible or intangible property
damage, damage to the environment, nuisance, pollution, contamination or other
adverse effects on the environment, or for fines, penalties or restriction,
resulting from or based upon (i) the existence, or the continuation of the
existence, of a Release (including, without limitation, sudden or non-sudden
accidental or non-accidental Releases) of, or exposure to, any Hazardous
Material, or other Release in, into or onto the environment (including, without
limitation, the air, soil, surface water or groundwater) at, in, by, from or
related to any property owned, operated or leased by the Borrower or any of its
Subsidiaries or any activities or operations thereof; (ii) the environmental
aspects of the transportation, storage, treatment or disposal of Hazardous
Materials in connection with any property owned, operated or leased by the
Borrower or any of its Subsidiaries or their operations or facilities; or (iii)
the violation, or alleged violation, of any Environmental Laws or Environmental
Permits of or from any Governmental Authority relating to environmental matters
connected with any property owned, leased or operated by the Borrower or any of
its Subsidiaries.
“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, or binding agreements
issued, promulgated or entered into by any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Material or to
health and safety matters and includes (without limitation) the Comprehensive
Environmental Response, Compensation, and Liability Act (“CERCLA”), 42 U.S.C. § 
9601 et seq., the Hazardous Materials Transportation Act, 49 U.S.C. §  1801 et
seq., the Federal Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. §  136
et seq., the Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C. §  6901
et seq., the Toxic Substances Control Act, 15 U.S.C. §  2601 et seq., the Clean
Air Act, 42 U.S.C. §7401 et seq., the Clean Water Act, 33 U.S.C. §  1251 et
seq., the Occupational Safety and Health Act, 29 U.S.C. §  651 et seq., (to the
extent the same relates to any Hazardous Materials), and the Oil Pollution Act
of 1990, 33 U.S.C. §  2701 et seq., as such laws have been amended or
supplemented, and the regulations promulgated pursuant thereto, and all
analogous state and local statutes.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any

8

--------------------------------------------------------------------------------




Environmental Law, (b) exposure to any Hazardous Materials in violation of any
Environmental Law, (c) the Release or threatened Release of any Hazardous
Materials into the environment in violation of any Environmental Law or (d) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
“Environmental Lien” means any lien in favor of any Governmental Authority
arising under any Environmental Law.
“Environmental Permit” means any permit required under any applicable
Environmental Law or under any and all supporting documents associated
therewith.
“Equity Percentage” means the aggregate ownership percentage of Borrower in each
Unconsolidated Affiliate, which shall be calculated as the greater of (a)
Borrower’s nominal capital ownership interest in the Unconsolidated Affiliate as
set forth in the Unconsolidated Affiliate’s organizational documents, and (b)
Borrower’s economic ownership interest in the Unconsolidated Affiliate,
reflecting Borrower’s share of income and expenses of the Unconsolidated
Affiliate.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
“Eurodollar,” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Article VII.

9

--------------------------------------------------------------------------------




“Excluded FATCA Tax” means any tax, assessment or other governmental charge
imposed under FATCA that would not have been imposed but for a failure by a
Lender or a Participant (or any financial institution through which any payment
is made to such Lender or Participant) to comply with Section 2.16.
“Excluded Hedging Obligation” means, with respect to any Borrower, any Hedging
Obligation of Borrower or another Credit Party (or any Affiliate thereof) as to
which such Credit Party is jointly and severally or otherwise liable pursuant to
the terms of this Agreement or any other Loan Document if, and to the extent
that, the incurrence of Obligations by the Credit Party in respect of such
Hedging Obligation, or the grant under a Loan Document by the Credit Party of a
security interest to secure such Hedging Obligation (or any guaranty thereof),
is or becomes illegal under the Commodity Exchange Act or any rule, regulation
or order of the Commodity Futures Trading Commission (or the application or
official interpretation thereof) by virtue of such Credit Party’s (or such
Affiliate’s) failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 9.06(j) and any other “keepwell, support or other agreement
for the benefit of such Credit Party and any and all guarantees of, or other
credit support for, Hedging Obligations provided by Borrower or any Affiliate
thereof) at the time such Credit Party becomes jointly and severally or
otherwise liable with respect to such Hedging Obligation or grants a security
interest to secure same. If a Hedging Obligation arises under a master agreement
governing more than one Hedging Agreement, such exclusion shall apply only to
the portion of such Hedging Obligation that is attributable to Hedging
Agreements for which such Obligations or security interest becomes illegal.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which the Borrower is
located and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrower under Section 2.19(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender's failure to comply with Section 2.16(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 2.16(a).
“FATCA” means Sections 1471 through 1474 of the Code (as of the date hereof) and
any regulations or official interpretations thereof (including any Revenue
Ruling, Revenue Procedure, Notice or similar guidance issued by the U.S.
Internal Revenue Service thereunder as a precondition to relief or exemption
from Taxes under such provisions); provided that FATCA shall also include any
amendments to Sections 1471 through 1474 of the Code and any regulations or
official interpretations thereof if, as amended, FATCA provides a commercially
reasonable mechanism to

10

--------------------------------------------------------------------------------




avoid the tax imposed thereunder by satisfying the information reporting and
other requirements of FATCA.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“Financial Officer” means the chief financial officer, the chief accounting
officer or treasurer of the Borrower.
"Fitch" means Fitch, Inc., and its successors.
“Fixed Charge Coverage Ratio” shall mean the ratio of (a) the Adjusted EBITDA of
the Consolidated Group for the immediately preceding four (4) calendar quarters;
to (b) all of the principal due and payable (excluding principal due at
maturity) and principal paid on the Indebtedness (including scheduled payments
on Capital Lease Obligations) of the Consolidated Group, plus the Interest
Expense of the Consolidated Group, plus the aggregate of all cash dividends
payable on the preferred stock of the Parent or any of its Subsidiaries, in each
case for the period used to calculate Adjusted EBITDA, all of the foregoing
calculated without duplication.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is organized. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Funds From Operations” shall mean net income of the Borrower determined in
accordance with GAAP, plus depreciation and amortization, revenues on
participating projects which are deferred for GAAP purposes, excluding the
impact of straight line accounting treatment on rents and leasehold rent
expense, transaction cost related to acquisitions, severance costs and other non
cash items; plus or minus any gain or loss from debt restructuring, impairments,
or sales of property and, as approved by the Administrative Agent, such approval
not to be unreasonably withheld, any extraordinary, non-recurring expenses
associated with any financing, merger, acquisition, divestiture, or other
capital transaction. Funds From Operations will be calculated for the four (4)
calendar quarters immediately preceding the date of the calculation. Funds From
Operations shall be calculated on a consolidated basis, and including (without
duplication) the Equity Percentage of Funds From Operations for the Borrower’s
Unconsolidated Affiliates.
“GAAP” means generally accepted accounting principles in the United States of
America, subject to the provisions of Section 1.04.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority,

11

--------------------------------------------------------------------------------




instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Guarantor” means the Parent.
“Guaranty” means a guaranty in the form of Exhibit C attached hereto.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances or wastes, including petroleum or
petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law;
provided, that Hazardous Materials shall not include any such substances or
wastes utilized or maintained at the Real Property in the ordinary course of
business and in accordance with all applicable Environmental Laws.
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
“Hedging Obligation” means any obligation to pay or perform under any Hedging
Agreement, or any other agreement, contract or transaction entered into in
connection therewith, with Agent or any Lender (or any Affiliate of Agent or any
Lender), as counterparty, in connection with the Loan.
“Historical Value” shall mean the purchase price of Real Property (including
improvements) and ordinary related purchase transaction costs, plus the cost of
subsequent capital improvements (including construction costs for property under
construction or development) made by the Borrower, less any provision for
losses, all determined in accordance with GAAP. If the Real Property is
purchased as a part of a group of properties, the Historical Value shall be
calculated based upon a pro rata allocation of the aggregate purchase price by
the Borrower based on net operating income of such property, and consistent with
GAAP. Historical Value shall include the Equity Percentage of Historical Value
for the Borrower’s Unconsolidated Affiliates.

12

--------------------------------------------------------------------------------




“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers' acceptances, (k) all
obligations contingent or otherwise, of such Person with respect to any Hedging
Agreements (calculated on a mark-to-market basis as of the reporting date), and
(l) payments received in consideration of sale of an ownership interest in
Borrower when the interest so sold is determined, and the date of delivery is,
more than one (1) month after receipt of such payment and only to the extent
that the obligation to deliver such interest is not payable solely in such
interest of such Person. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person's ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor. Indebtedness shall be calculated on a consolidated basis in
accordance with GAAP, and including (without duplication) the Equity Percentage
of Indebtedness for the Borrower’s Unconsolidated Affiliates.
“Indemnified Taxes” means Taxes other than Excluded Taxes and Excluded FATCA
Tax.
“Interest Rate Election” means a request by the Borrower to borrow, convert or
continue a Term Borrowing in accordance with Section 2.07.
“Interest Expense” shall mean all of a Person's paid, accrued or capitalized
interest expense on such Person's Indebtedness (whether direct, indirect or
contingent, and including, without limitation, interest on all convertible
debt), and including (without duplication) the Equity Percentage of Interest
Expense for the Borrower’s Unconsolidated Affiliates.
“Interest Payment Date” means the first Business Day of each calendar month.
“Interest Period” means with respect to any Eurodollar Borrowing, (i) initially,
the period beginning on (and including) the date of such Borrowing on the
Effective Date and ending on (but excluding) February 1, 2014 (the “Stub
Period”); and (ii) thereafter, each period commencing on (and including) the
last day of the Stub Period and ending on the numerically corresponding day in
the calendar month that is one, two or three months thereafter, or less than one
month if available to all Lenders; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar

13

--------------------------------------------------------------------------------




month, in which case such Interest Period shall end on the next preceding
Business Day; (b) any Interest Period pertaining to a Eurodollar Borrowing that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period; and (c) if the Borrower has or may incur any
obligations to Agent or any Lender (or any Affiliate of Agent or any Lender) as
the counterparty under any Hedging Agreement, the Interest Period shall be of
the same duration as the relevant period set under any such applicable Hedging
Agreement. For purposes hereof, the date of a Borrowing initially shall be the
date on which such Borrowing is made and, in the case of a Term Borrowing,
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“Investment Grade Rating” means a Debt Rating of BBB- or better from Standard &
Poor’s or Fitch, or Baa3 or better from Moody’s.
“Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, judgment, rule, regulation (or interpretation of any of the foregoing)
of, and the terms of any license or permit issued by, any Governmental
Authority.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Acceptance.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the interest rate which appears on the Bloomberg Page BBAM1 (or on such
other substitute Bloomberg page that displays rates at which US dollar deposits
are offered by leading banks in the London interbank deposit market), or the
rate which is quoted by another source selected by the Administrative Agent from
time to time which has been approved by the British Bankers' Association (or any
successor thereto) as an authorized information vendor for the purpose of
displaying rates at which US dollar deposits are offered by leading banks in the
London interbank deposit market (an "Alternate Source"), at approximately 11:00
a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period as the London interbank offered rate for U.S. Dollars for an
amount having a borrowing date and a maturity comparable to such Interest Period
(or if there shall at any time, for any reason, no longer exist a Bloomberg Page
BBAM1 (or any substitute page) or any Alternate Source, a comparable replacement
rate determined by the Administrative Agent at such time (which determination
shall be conclusive absent manifest error)). In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate (rounded
upwards, if necessary, to the next 1/100 of 1%) at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.
“Lien” means, with respect to an asset, (a) any mortgage, deed of trust, lien
(statutory or other), pledge, hypothecation, negative pledge, collateral
assignment, encumbrance, deposit arrangement, charge or security interest in, on
or of such asset; (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any

14

--------------------------------------------------------------------------------




financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset; (c) the filing under the Uniform Commercial
Code or comparable law of any jurisdiction of any financing statement naming the
owner of the asset to which such Lien relates as debtor; (d) any other
preferential arrangement of any kind or nature whatsoever intended to assure
payment of any Indebtedness or other obligation; and (e) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.
“Loan Documents” means this Agreement, the Notes, the Guaranty and all other
instruments, agreements and written obligations executed and delivered by any of
the Credit Parties in connection with the transactions contemplated hereby.
“Loan” or “Loans” means the term loans made by the Lenders to the Borrower
pursuant to this Agreement.
“Majority Lenders” means, as of any date of determination, Lenders holding in
the aggregate in excess of 50% of the aggregate Loans; provided that the
Commitment of, and the portion of the Loans held or deemed held by any
Defaulting Lender shall be excluded for purposes of making a determination of
Majority Lenders; provided further that at all times when two or more Lenders
are party to this Agreement, the term “Majority Lenders” shall in no event mean
less than two Lenders unless only two Lenders are party to this Agreement and
one of such Lenders is a Defaulting Lender.
“Management Company” means the manager of the Real Property owned by EDR or a
Subsidiary of EDR.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or condition, financial or otherwise, of (i) the Borrower
and its Subsidiaries, other than owners of Real Property in the Unencumbered
Pool, and the Guarantor, taken as a whole, or (ii) any owner of Real Property in
the Unencumbered Pool, (b) the ability of any of the Credit Parties to perform
their obligations under the Loan Documents or (c) the rights of or benefits
available to the Administrative Agent or the Lenders under the Loan Documents.
“Material Contract” means any contract or other arrangement (other than Loan
Documents and any Hedging Agreements), whether written or oral, to which any
Credit Party is a party as to which the breach, nonperformance, cancellation or
failure to renew by any party thereto could reasonably be expected to have a
Material Adverse Effect.
“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of the Borrower, the
other Credit Parties, or any Property Subsidiary in an aggregate principal
amount exceeding $10,000,000.
“Maturity Date” means as applicable, each of the Tranche A Maturity Date and/or
the Tranche B Maturity Date.
“Maximum Loan Available Amount” means, on any date, an amount equal to the
aggregate Commitments.

15

--------------------------------------------------------------------------------




“Maximum Rate” shall have the meaning set forth in Section 9.13.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto or
assignee of the business of such company in the business of rating debt.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Operating Income” shall mean, for any income producing operating Real
Property, the difference between (a) any rentals, proceeds and other income
received from such property, including early lease termination penalties to the
extent no new tenant is in place and allocated over the applicable remaining
term (but excluding (i) security or other deposits, and (ii) other income of a
non-recurring nature) during the determination period, less (b) an amount equal
to all costs and expenses (excluding Interest Expense, non-cash straight line
ground rent as determined in accordance with GAAP, any expenditures that are
capitalized in accordance with GAAP, non-cash expenses such as depreciation and
amortization, and as approved by the Administrative Agent, such approval not to
be unreasonably withheld, any extraordinary, non-recurring expenses associated
with any financing, merger, acquisition, divestiture, or other capital
transaction) incurred as a result of, or in connection with, or properly
allocated to, the operation or leasing of such property during the determination
period; provided, however, that the amount for the expenses for the management
of a property included in clause (b) above shall be set at three percent (3%) of
(I) the amount provided in clause (a) above, less (II) a bad debt allowance. Net
Operating Income shall be calculated based on the immediately preceding four (4)
calendar quarters unless the Real Property has not been owned by the Borrower or
its Subsidiaries for four (4) calendar quarters, in which event (i) Net
Operating Income shall be calculated for the period of ownership, and
annualized, and (ii) if the period of ownership includes the month of August,
the Net Operating Income for August will be disregarded in the annualization
calculation. Net Operating Income shall be calculated on a consolidated basis in
accordance with GAAP, and including (without duplication) the Equity Percentage
of Net Operating Income for the Borrower’s Unconsolidated Affiliates.
“Non-Qualified ECP Credit Party” means any Credit Party that is not then an
“eligible contract participant” under the Commodity Exchange Act (determined
prior to giving effect to Section 9.06(j)).
“Note” means a promissory note in the form attached hereto as Exhibit D payable
to a Lender evidencing certain of the obligations of the Borrower to such Lender
and executed by Borrower, as the same may be amended, supplemented, modified or
restated from time to time; “Notes” means, collectively, all of such Notes
outstanding at any given time.
“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; and (b) all other
indebtedness, liabilities, obligations, covenants and duties of the Borrower
owing to the Administrative Agent or any Lender of every kind, nature and
description, under or in respect of this Agreement or any of the other Loan
Documents, including, without limitation, any fees and indemnification
obligations, whether direct or indirect, absolute or contingent, due or not due,
contractual or tortious, liquidated or unliquidated,

16

--------------------------------------------------------------------------------




and whether or not evidenced by any promissory note, including any Hedging
Obligations; provided, however, that in no event shall Obligations include any
Excluded Hedging Obligations.
"OFAC” means the U.S. Department of the Treasury's Office of Foreign Assets
Control, and any successor thereto.


“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement, and not including the Excluded Taxes
or the Excluded FATCA Taxes.
“Parent” means Education Realty Trust, Inc., a Maryland corporation and the
parent of EDR.
“Participant” has the meaning given that term in Section 9.04(c).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.05;
(b)    pledges and deposits made in the ordinary course of business in
compliance with workers' compensation, unemployment insurance and other social
security laws or regulations;
(c)    deposits to secure the performance of bids, trade contracts, purchase,
construction or sales contracts, leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature, in each
case in the ordinary course of business;
(d)    the Title Instruments and Liens which do not secure Indebtedness and
other customary matters;
(e)    uniform commercial code protective filings with respect to personal
property leased to the Borrower or any Subsidiary; and
(f)    landlords’ liens for rent not yet due and payable;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Permitted Investments” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent

17

--------------------------------------------------------------------------------




such obligations are backed by the full faith and credit of the United States of
America), in each case maturing within one year from the date of acquisition
thereof;
(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having an investment grade credit rating on the date of
acquisition;
(c)    investments in certificates of deposit, banker's acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
(d)    fully collateralized repurchase agreements with a term of not more than
90 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and
(e)    investments in Subsidiaries and Unconsolidated Affiliates made in
accordance with this Agreement.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“PNC” means PNC Bank, National Association, in its individual capacity.
“Prepayment Premium” means a premium payable pro rata to the Tranche A Lenders
equal to the following amount for the following periods:
If Prepayment of Tranche A occurs
Prepayment Fee
On or before January 13, 2015
3% of the principal amount of Tranche A Loans prepaid.
After January 13, 2015 but on or before January 13, 2016
2% of the principal amount of Tranche A Loans prepaid.
After the January 13, 2016 but on or before January 13, 2017
1% of the principal amount of Tranche A Loans prepaid.
After January 13, 2017
0




18

--------------------------------------------------------------------------------




“Prime Rate” means the rate of interest per annum publicly announced from time
to time by PNC Bank, National Association, as its prime rate in effect at its
principal office in Pittsburgh, Pennsylvania; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.
“Property Subsidiary” means each Subsidiary of the Borrower that owns an
Acceptable Unencumbered Property in the Unencumbered Pool.
“Qualified ECP Credit Party” means, at any time, each Credit Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
Person to qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Real Property” means, collectively, all interest in any land and improvements
located thereon (including direct financing leases of land and improvements
owned by a Person), together with all equipment, furniture, materials, supplies
and personal property now or hereafter located at or used in connection with the
land and all appurtenances, additions, improvements, renewals, substitutions and
replacements thereof now or hereafter acquired by any Person.
“Register” has the meaning set forth in Section 9.04.
“Related Parties” means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person's Affiliates.
“Release” means any release, spill, emission, leaking, pumping, pouring,
dumping, emptying, injection, deposit, disposal, discharge, dispersal, leaching
or migration on or into the indoor or outdoor environment or into or out of any
property.
“Remedial Action” means all actions, including without limitation any capital
expenditures, required or necessary to (i) clean up, remove, treat or in any
other way address any Hazardous Material; (ii) prevent the Release or threat of
Release, or minimize the further Release, of any Hazardous Material so it does
not migrate or endanger public health or the environment; (iii) perform
pre-remedial studies and investigations or post-remedial monitoring and care; or
(iv) bring facilities on any property owned or leased by the Borrower or any of
its Subsidiaries into compliance with all Environmental Laws.
“Required Lenders” means, as of any date of determination, Lenders holding in
the aggregate in excess of 66 and 2/3% of the aggregate Loans; provided that the
portion of the Loans held or deemed held by any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders; provided
further that at all times when two or more Lenders are party to this Agreement,
the term “Required Lenders” shall in no event mean less than two Lenders unless
only two Lenders are party to this Agreement and one of such Lenders is a
Defaulting Lender.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any ownership interests in the
Borrower, or any payment (whether

19

--------------------------------------------------------------------------------




in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such ownership interests in the Borrower or
any option, warrant or other right to acquire any such shares of capital stock
of the Borrower.
“Revolving Facility” means, that certain Fifth Amended and Restated Credit
Agreement dated November 19, 2014 entered into between KeyBank National
Association, as administrative agent, the various lenders party thereto, and the
Borrower, as may be amended from time to time.
“Revolving Facility Amount” means, from time to time, the aggregate amounts
outstanding under the Revolving Facility.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw‑Hill Companies, Inc., or any successor or assignee of the business of
such division in the business of rating debt.
"Sanctioned Country” means, at any time, any country or territory which is
itself the subject or target of any comprehensive Sanctions.
"Sanctioned Person” means, at any time, (a) any Person or group listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU Member State, (b) any Person or group operating, organized or resident in
a Sanctioned Country to the extent such Person is subject to Sanctions, (c) any
agency, political subdivision or instrumentality of the government of a
Sanctioned Country, or (d) any Person 50% or more owned, directly or indirectly,
by any of the above.
"Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty's Treasury of the
United Kingdom.
“Secured Debt” means all Indebtedness, whether on a recourse or a non-recourse
basis, which is secured by a Lien on any asset of any Person.
“Secured Recourse Debt” means all Secured Debt of any Person on a recourse
basis.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Governmental Authority to which the Administrative Agent is
subject, with respect to the Adjusted LIBO Rate, for Eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board). Such reserve percentages shall include those imposed pursuant to such
Regulation D. Eurodollar Loans shall be deemed to constitute Eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate

20

--------------------------------------------------------------------------------




shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent's consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent. EDR is a
Subsidiary of the Parent.
“Tangible Net Worth” shall mean total assets (without deduction for accumulated
depreciation) less (1) all intangibles and (2) all liabilities (including
contingent and indirect liabilities), all determined in accordance with GAAP.
The term "intangibles" shall include, without limitation, (i) deferred charges,
and (ii)  the aggregate of all amounts appearing on the assets side of any such
balance sheet for franchises, licenses, permits, patents, patent applications,
copyrights, trademarks, trade names, goodwill, treasury stock, experimental or
organizational expenses and other like intangibles. The term "liabilities" shall
include, without limitation, (i) Indebtedness secured by Liens on Property of
the Person with respect to which Tangible Net Worth is being computed whether or
not such Person is liable for the payment thereof, (ii) deferred liabilities,
and (iii) Capital Lease Obligations. Tangible Net Worth shall be calculated on a
consolidated basis in accordance with GAAP.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
“Term Credit Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender's Term Loans at such time.
“Term Loan(s)” means individually and/or collectively, as the context so
requires, the Tranche A Loans and Tranche B Loans.
“Title Instruments” means all instruments of record in the Office of the County
Clerk, the Real Property Records or of any other Governmental Authority
affecting title to all or any part of the Real Property in the Unencumbered
Pool, including but not limited to those (if any) which impose restrictive
covenants, easements, rights-of-way or other encumbrances on all or any part of
the Real Property in the Unencumbered Pool.
“Total Asset Value” means the sum of (without duplication) (a) the aggregate
Value of all of Borrower’s and its Subsidiaries’ Real Property and other assets
as set forth in the definition of Value, plus (b) the amount of any cash and
cash equivalents, excluding tenant security and other restricted deposits of the
Borrower and its Subsidiaries. Total Asset Value shall be calculated on a

21

--------------------------------------------------------------------------------




consolidated (inclusive of the Equity Percentage in Unconsolidated Affiliates
and unconsolidated joint ventures) basis in accordance with GAAP.
“Total Leverage Ratio” shall mean the ratio (expressed as a percentage) of
(a) the Indebtedness of the Consolidated Group to (b) Total Asset Value.
“Total Secured Debt Ratio” shall mean the ratio (expressed as a percentage) of
(a) the Secured Debt of the Consolidated Group to (b) Total Asset Value.
“Total Unsecured Debt to Unencumbered Asset Value Ratio” shall mean the ratio
(expressed as a percentage) of (a) the Unsecured Debt of the Consolidated Group
to (b) Unencumbered Asset Value.
“Tranche A Applicable Percentage” means, with respect to any Tranche A Lender,
expressed as a percentage, of (a) the aggregate outstanding principal amount of
such Tranche A Lender’s Tranche A Loans to (b) the aggregate outstanding
principal amount of all Tranche A Loans; provided, however, that if at the time
of determination all Tranche A Loans have been paid in full, the “Tranche A
Applicable Percentage” of each Tranche A Lender shall be the Tranche A
Applicable Percentage of such Tranche A Lender in effect immediately prior to
such payment in full.
“Tranche A Commitment” shall mean the commitment of each Tranche A Lender to
advance or hold Tranche A Loans hereunder. The initial aggregate amount of the
Tranche A Commitments is $122,500,000.00.
“Tranche A Lender” shall mean each Lender that issues a Tranche A Commitment
and/or holds Tranche A Loans hereunder.
“Tranche A Loans” shall mean the loans made by the Tranche A Lenders pursuant to
Section 2.01.
“Tranche A Maturity Date” means January 13, 2021.
“Tranche A Required Lenders” means, as of any date of determination, Tranche A
Lenders holding in the aggregate in excess of 66 and 2/3% of the aggregate
Tranche A Loans; provided that the portion of the Tranche A Loans held or deemed
held by any Defaulting Lender shall be excluded for purposes of making a
determination of the Tranche A Required Lenders; provided further that at all
times when two or more Tranche A Lenders are party to this Agreement, the term
“Tranche A Required Lenders” shall in no event mean less than two Tranche A
Lenders unless only two Tranche A Lenders are party to this Agreement and one of
such Tranche A Lenders is a Defaulting Lender.
“Tranche B Applicable Percentage” means, with respect to any Tranche B Lender,
expressed as a percentage, of (a) the aggregate outstanding principal amount of
such Tranche B Lender’s Tranche B Loans to (b) the aggregate outstanding
principal amount of all Tranche B Loans; provided, however, that if at the time
of determination all Tranche B Loans have been paid in full, the “Tranche

22

--------------------------------------------------------------------------------




B Applicable Percentage” of each Tranche B Lender shall be the Tranche B
Applicable Percentage of such Tranche B Lender in effect immediately prior to
such payment in full.
“Tranche B Commitment” shall mean the commitment of each Tranche B Lender to
advance or hold Tranche B Loans hereunder. The initial aggregate amount of the
Tranche B Commitments is $65,000,000.00.
“Tranche B Lender” shall mean each Lender that issues a Tranche B Commitment
and/or holds Tranche B Loans hereunder.
“Tranche B Loans” shall mean the loans made by the Tranche B Lenders pursuant to
Section 2.01.
“Tranche B Maturity Date” means January 13, 2019.
“Tranche B Required Lenders” means, as of any date of determination, Tranche B
Lenders holding in the aggregate in excess of 66 and 2/3% of the aggregate
Tranche B Loans; provided that the portion of the Tranche B Loans held or deemed
held by any Defaulting Lender shall be excluded for purposes of making a
determination of the Tranche B Required Lenders; provided further that at all
times when two or more Tranche B Lenders are party to this Agreement, the term
“Tranche B Required Lenders” shall in no event mean less than two Tranche B
Lenders unless only two Tranche B Lenders are party to this Agreement and one of
such Tranche B Lenders is a Defaulting Lender.
“Transactions” means the execution, delivery and performance by the Credit
Parties of the Loan Documents, the borrowing of Loans, and the use of the
proceeds thereof.
“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“Unconsolidated Affiliate” means, without duplication, in respect of any Person,
any other Person (other than a Person whose stock is traded on a national
trading exchange) in whom such Person holds a voting equity or ownership
interest and whose financial results would not be consolidated under GAAP with
the financial results of such Person on the consolidated financial statements of
such Person.
“Unencumbered Asset Value” means the sum of the aggregate Value of the
Acceptable Unencumbered Properties, provided that the aggregate Value of
Acceptable Unencumbered Properties of Subsidiaries that are not wholly-owned
(directly or indirectly) by the Borrower shall not exceed fifteen percent (15%)
of the total Unencumbered Asset Value.
“Unencumbered NOI” means, Net Operating Income for the prior four fiscal
quarters from Acceptable Unencumbered Properties included in the Unencumbered
Pool.
“Unencumbered Pool” has the meaning set forth in Section 5.12.

23

--------------------------------------------------------------------------------




“Unsecured Debt” means all Indebtedness of any Person which is not Secured Debt.
“Unsecured Interest Expense” means the actual interest expense on account of all
Unsecured Debt (including the Revolving Credit Exposure) of the Consolidated
Group for the most recently ended four (4) quarters.
“Unsecured Interest Coverage Ratio” shall mean the ratio of (i) Adjusted
Unencumbered NOI for the most recently ended four (4) quarters to (b) Unsecured
Interest Expense.
“Value” means the sum of the following:
(a)    for Real Property that has been owned by the Borrower, its Subsidiary or
an Unconsolidated Affiliate for twelve (12) months or longer, the Net Operating
Income for the most recently ended four fiscal (4) quarters for such Real
Property, and then divided by six and one-half percent (6.50%); plus
(b)    for Real Property that was acquired by the Borrower, its Subsidiary or an
Unconsolidated Affiliate less than twelve (12) months prior to the date of
calculation, the Historical Value of such Real Property; plus
(c)    for Real Property that is an Asset Under Development or undeveloped land,
the Historical Value of the subject property; plus
(d)    for Real Property that was an Asset Under Development but has been open
and operating for less than twelve (12) months, the Historical Value of such
Real Property or, at the Borrower’s election (which election shall be
irrevocable with respect to such Real Property once made until such time as such
Real Property has been open and operated by the Borrower for at least twelve
(12) months or longer, at which time the provisions of subsection (a) above
shall control), the Net Operating Income for such Real Property calculated for
the period of operation instead of the period of ownership, annualized, and then
divided by six and one-half percent (6.50%); plus
(e)    the value of any lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as capital leases under GAAP and
included as Indebtedness; plus
(f)    The book value of any loan receivables secured by Real Property.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
SECTION 1.02    Classification of Loans and Borrowings . For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Tranche A
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Tranche A Eurodollar Loan”). Borrowings

24

--------------------------------------------------------------------------------




also may be classified and referred to by Class (e.g., a “Term Borrowing”) or by
Type (e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar
Term Borrowing”).
SECTION 1.03    Terms Generally . The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes,” and “including”
shall be deemed to be followed by the phrase “without limitation.” The word
“will” shall be construed to have the same meaning and effect as the word
“shall”. Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person's successors and assigns, (c) the words “herein,” “hereof,” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. All references to the Borrower shall be deemed to be references
to all Persons constituting the Borrower or each of them (whichever the context
requires) and the obligations of such Persons under this Agreement and the other
Loan Documents shall be joint and several as they relate to the Borrower.
SECTION 1.04    Accounting Terms; GAAP . Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. All financial
definitions and covenants shall be calculated on a consolidated basis, and with
the impact and results for any non-wholly owned Subsidiary or Affiliate being
determined by multiplying the applicable amount by the percentage of Borrower’s
ownership interest in such non-wholly owned Subsidiary or Affiliate.
ARTICLE II    

The Credits
SECTION 2.01    Commitments . Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Term Loans to the Borrower on the
Effective Date in the amount of such Lender's Tranche A Commitment and/or
Tranche B Commitment.

25

--------------------------------------------------------------------------------




SECTION 2.02    Loans and Borrowings.
(a)    Each Term Loan shall be made as part of a Borrowing consisting of Term
Loans made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender's failure to make Loans as required.
(b)    Subject to Section 2.13, each Term Borrowing shall be comprised entirely
of ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith. Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.
(c)    At the commencement of each Interest Period for any Eurodollar Term
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $1,000,000. At the time that each ABR
Term Borrowing is made, such Borrowing shall be in an aggregate amount that is
an integral multiple of $100,000 and not less than $1,000,000, provided that an
ABR Term Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the subject Term Loan. Borrowings of more than one Type and
Class may be outstanding at the same time; provided that there shall not at any
time be more than a total of four (4) Eurodollar Borrowings outstanding which
are Tranche A Loans and four (4) Eurodollar Borrowings outstanding which are
Tranche B Loans.
(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to elect to convert or continue, any Borrowing with respect to a
subject Term Loan if the Interest Period requested with respect thereto would
end after the applicable Maturity Date for such Term Loan.
SECTION 2.03    RESERVED.
SECTION 2.04    RESERVED.
SECTION 2.05    RESERVED.
SECTION 2.06    Funding of Borrowings.
(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 12:00
noon, Pittsburgh, Pennsylvania time, to the account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower.

26

--------------------------------------------------------------------------------




(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender's share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to the corresponding Loan made to the Borrower. If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender's Loan included in such Borrowing.
SECTION 2.07    Interest Elections.
(a)    Each Term Borrowing initially shall be of the Type specified in the
applicable Interest Rate Election and, in the case of a Eurodollar Term
Borrowing, shall have an initial Interest Period as specified in such Interest
Rate Election. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Term Borrowing, may elect Interest Periods therefor, all as provided in this
Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that an
Interest Rate Election would be required under Section 2.02 if the Borrower were
requesting a Term Borrowing of the Type resulting from such election to be made
on the effective date of such election. Each such telephonic Interest Rate
Election shall be irrevocable and shall be confirmed promptly by hand delivery
or telecopy to the Administrative Agent of a written Interest Rate Election in
the form of an Interest Rate Election and signed by the Borrower.
(c)    Each telephonic and written Interest Rate Election shall specify the
following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Rate Election applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

27

--------------------------------------------------------------------------------




(ii)    the effective date of the election made pursuant to such Interest Rate
Election, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Rate Election requests a Eurodollar Borrowing but does not
specify an Interest Period, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Rate Election, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender's portion of each resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Rate Election with
respect to a Eurodollar Term Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a
Eurodollar Borrowing with an Interest Period of one month. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Lenders, so
notifies the Borrower, then, so long as an Event of Default is continuing (i) no
outstanding Term Borrowing may be converted to or continued as a Eurodollar
Borrowing and (ii) unless repaid, each Eurodollar Term Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.
SECTION 2.08    Increase of Commitments.
(a)    So long as the Borrower is not then in Default, the Borrower may, prior
to the Tranche B Maturity Date, request that the aggregate Tranche A Commitments
and/or Tranche B Commitments be increased in any combination of Tranche A and/or
Tranche B Borrowings, so long as (a) each increase is in a minimum amount of
$10,000,000.00 and an integral multiple of $5,000,000 (or such smaller amounts
as the Administrative Agent may approve), and (b) the aggregate Commitments do
not exceed $250,000,000.00 (the “Maximum Commitment”). If the Borrower requests
that any applicable Commitments be increased, the Administrative Agent shall use
its best efforts to obtain increased or additional commitments up to the Maximum
Commitment, and to do so the Administrative Agent may obtain additional lenders
of its choice (and approved by Borrower, such approval not to be unreasonably
withheld or delayed), and without the necessity of approval from any of the
Lenders. The Borrower and each other Credit Party shall execute an amendment to
this Agreement, additional Notes and other documents as the Administrative Agent
may reasonably require to evidence the increase of the applicable Commitments,
the addition of

28

--------------------------------------------------------------------------------




new Real Property to the Unencumbered Pool, if applicable, and the admission of
additional Persons as Lenders, if necessary.
SECTION 2.09    Repayment of Loans; Evidence of Debt.
(a)    The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of (i)
each Tranche A Loan on the Tranche A Maturity Date, and (b) each Tranche B Loan
on the Tranche B Maturity Date. At the request of each Lender, the Loans made by
such Lender shall be evidenced by a Note payable to such Lender in the amount of
such Lender’s Commitment.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender's share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b)
or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
SECTION 2.10    Prepayment of Loans.
(a)    The Borrower shall have the right at any time and from time to time to
prepay, without penalty, any Borrowing in whole or in part, subject to prior
notice in accordance with paragraph (b) of this Section, and subject to (i)
Section 2.15, if applicable, and (ii) as to Tranche A Loans, subject to payment
of any applicable Prepayment Premium.
(b)    The Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Term Borrowing, not later than 11:00 a.m.,
Pittsburgh, Pennsylvania time, three (3) Business Days before the date of
prepayment, (ii) in the case of prepayment of an ABR Term Borrowing, not later
than 11:00 a.m., Pittsburgh, Pennsylvania time, one Business Day before the date
of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid. Promptly following receipt of any such notice relating to a Term
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Term Borrowing shall be in an amount
that is an integral multiple of

29

--------------------------------------------------------------------------------




$100,000 and not less than $500,000. Each prepayment of a Term Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.12.
(c)    In connection with the prepayment of any Loan prior to the expiration of
the Interest Period applicable thereto, the Borrower shall also pay any
applicable expenses pursuant to Section 2.15.
(d)    Amounts to be applied to the prepayment of Loans pursuant to any of the
preceding subsections of this Section shall be applied, first, to reduce
outstanding ABR Loans and next, to the extent of any remaining balance, to
reduce outstanding Eurodollar Loans. Each such prepayment shall be applied to
prepay ratably the Loans of the Lender.
(e)    If at any time the total Term Credit Exposure of the Lenders exceeds the
then effective Maximum Loan Available Amount, the Borrower shall prepay the
Loans (such prepayment to be applied on a pro rata basis to the Tranche A Loans
and the Tranche B Loans) in an amount equal to such excess within one (1)
Business Day after such occurrence; provided, however, that solely with respect
to any such prepayment required to be made by Borrower under this Section
2.10(e), the Borrower shall not be required to pay any Prepayment Premium with
respect to the amount so prepaid which otherwise would be payable under Section
2.10(a).
SECTION 2.11    Fees.
(a)    The Borrower agrees to pay to the Administrative Agent, for its own
account or for the account of the Lenders, as applicable, fees payable in the
amounts and at the times set forth under the Loan Documents and as separately
agreed upon between the Borrower and the Administrative Agent.
(b)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent. Fees paid shall not be refundable
under any circumstances.
SECTION 2.12    Interest.
(a)    Each Tranche A Loan and Tranche B Loan comprising an ABR Borrowing shall
bear interest at the lesser of (x) the Alternate Base Rate plus the Applicable
Rate with respect to such Tranche A Loan or Tranche B Loan, or (y) the Maximum
Rate.
(b)    (a)    Each Tranche A Loan and Tranche B Loan comprising a Eurodollar
Borrowing shall bear interest at the lesser of (a) the Adjusted LIBO Rate for
the Interest Period in effect for such Borrowing plus the Applicable Rate with
respect to such Tranche A Loan or Tranche B Loan, or (b) the Maximum Rate.
(c)    Notwithstanding the foregoing, (A) if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether

30

--------------------------------------------------------------------------------




at stated maturity, upon acceleration or otherwise, such overdue amount shall
bear interest, after as well as before judgment, at a rate per annum equal to
(i) in the case of overdue principal of any Loan, the lesser of (x) 4% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section, or (y) the Maximum Rate, or (ii) in the case of any other
amount, the lesser of (x) 4% plus the rate applicable to ABR Loans as provided
in paragraph (a) of this Section, or (y) the Maximum Rate; and (B) after the
occurrence of any Event of Default, at the option of the Administrative Agent,
or if the Administrative Agent is directed in writing by the Required Lenders to
do so, the Loan shall bear interest at a rate per annum equal to the lesser of
(x) 4% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section, or (y) the Maximum Rate.
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued pursuant
to paragraph (c) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan (other than a prepayment of an ABR
Term Loan prior to the end of the applicable Maturity Date), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Term Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days and twelve (12) 30-day months, and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
SECTION 2.13    Alternate Rate of Interest . If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
(b)    the Administrative Agent is advised by the Required Lenders that (i) the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period and (ii) such fact is generally applicable to its loans of
this type to similar borrowers, as evidenced by a certification from such
Lenders;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, any Interest Rate
Election that requests the conversion of any Term Borrowing to, or continuation
of

31

--------------------------------------------------------------------------------




any Term Borrowing as, a Eurodollar Borrowing shall be ineffective; provided
that if the circumstances giving rise to such notice affect only one Type of
Borrowings, then the other Type of Borrowings shall be permitted.
SECTION 2.14    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or
(ii)    impose on any Lender or the London interbank market any other condition
(other than one relating to Excluded Taxes) affecting this Agreement or
Eurodollar Loans made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.
(b)    If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender's capital or on the capital of such Lender's holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender, to a level below that which such Lender or such Lender's holding company
could have achieved but for such Change in Law (taking into consideration such
Lender's policies and the policies of such Lender's holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender or such Lender's holding company for any such reduction suffered.
(c)    A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender's right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender's intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or

32

--------------------------------------------------------------------------------




reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.
SECTION 2.15    Break Funding Payments . In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to convert, continue or prepay any
Term Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.10(b)), or
(d) the assignment of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.19, then, in any such event, the Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event. In the
case of a Eurodollar Loan, such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the Eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.
SECTION 2.16    Taxes.
(a)    Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.
(b)    In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(c)    The Borrower shall indemnify the Administrative Agent and each Lender,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such Lender
on or with respect to any payment by or on account of any obligation of the
Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable

33

--------------------------------------------------------------------------------




under this Section) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender, or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.
(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(e)    Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.
(f)    Without limiting any other provision of this Agreement, if a payment made
to a Lender or a Participant under any Loan Document would be subject to United
States federal withholding Tax imposed by FATCA if such Lender or Participant
were to fail to comply with any requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender or
Participant shall (A) enter into such agreements with the Internal Revenue
Service as necessary to establish an exemption from withholding under FATCA; (B)
comply with any certification, documentation, information, reporting or other
requirement necessary to establish an exemption from withholding under FATCA;
(C) provide any documentation reasonably requested by the Borrower or the
Administrative Agent sufficient for the Administrative Agent and the Borrower to
comply with their respective obligations, if any, under FATCA and to determine
that such Lender has complied such applicable requirements; and (D) provide a
certification signed by the chief financial officer, principal accounting
officer, treasurer or controller of such Lender certifying that such Lender or
Participant has complied with any necessary requirements to establish an
exemption from withholding under FATCA. To the extent that the relevant
documentation provided pursuant to this paragraph is rendered obsolete or
inaccurate in any material respect as a result of changes in circumstances with
respect to the status of a Lender or Participant, such Lender or Participant
shall, to the extent permitted by any Legal Requirement, deliver to the Borrower
and the Administrative Agent revised and/or updated documentation sufficient for
the Borrower and the Administrative Agent to confirm such Lender’s or such
Participant’s compliance with its obligations under FATCA.

34

--------------------------------------------------------------------------------




SECTION 2.17    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)    The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees, or amounts payable under Section 2.14,
2.15 or 2.16, or otherwise) prior to 1:00 p.m., Pittsburgh, Pennsylvania time,
on the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at Three
PNC Plaza, 225 Fifth Avenue, 5th Floor, Pittsburgh, Pennsylvania 15222-2724, and
except that payments pursuant to Sections 2.14, 2.15, 2.16 and 9.03 shall be
made directly to the Persons entitled thereto. If the Administrative Agent
receives a payment for the account of a Lender prior to 1:00 p.m., Pittsburgh,
Pennsylvania time, such payment must be delivered to the Lender on the same day
and if it is not so delivered due to the fault of the Administrative Agent, the
Administrative Agent shall pay to the Lender entitled to the payment interest
thereon for each day after payment should have been received by the Lender
pursuant hereto until the Lender receives payment, at the Federal Funds
Effective Rate. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due under the Obligations, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, and (ii) second, towards payment of principal or any other
Obligation then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal or other Obligation then due to such
parties.
(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Term Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Term Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Term Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Term Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans

35

--------------------------------------------------------------------------------




to any assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Federal Funds Effective Rate.
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(d) or (e), 2.06(b) or 2.17(d), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender's obligations under such Sections
until all such unsatisfied obligations are fully paid.
SECTION 2.18    Defaulting Lenders .
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Credit Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Credit
Agreement shall be restricted as set forth in Section 9.02.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by Administrative Agent for the account of a Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Section VII or
otherwise, and including any amounts made available to Administrative Agent by
that Defaulting Lender pursuant to Section 9.08), shall be applied at such time
or times as may be determined by Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to Administrative Agent
hereunder; second, as the applicable Borrower may request (so long as no Default
or Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Credit Agreement,

36

--------------------------------------------------------------------------------




as determined by Administrative Agent; third, if so determined by Administrative
Agent and the applicable Borrower, to be held in a non-interest bearing deposit
account and released in order to satisfy obligations of such Defaulting Lender
to fund Loans under this Credit Agreement; fourth, to the payment of any amounts
owing to the non-Defaulting Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against such Defaulting Lender as
a result of that Defaulting Lender’s breach of its obligations under this Credit
Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the applicable Borrower as a result of any
judgment of a court of competent jurisdiction obtained by Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Credit Agreement; and sixth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if:
(x) such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share; and (y)
such Loans were made at a time when the conditions set forth in Section 4.02
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Disbursements owed to, such Defaulting Lender.
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post cash collateral pursuant to this Section 2.18(a)(ii) shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.
(b)    Defaulting Lender Cure. If the Borrower and Administrative Agent agree in
writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any cash collateral), such Defaulting Lender will, to the extent
applicable, purchase that portion of outstanding Loans of the other Lenders or
take such other actions as Administrative Agent may determine to be necessary to
cause the Loans under the applicable Tranche to be held on a pro rata basis by
the Lenders in accordance with their Applicable Percentages, whereupon such
Defaulting Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while such Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no cessation in status as Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising
during the period that such Lender was a Defaulting Lender.
SECTION 2.19    Mitigation Obligations; Replacement of Lenders.
(a)    Each Lender will notify the Borrower of any event occurring after the
date of this Agreement which will entitle such Person to compensation pursuant
to Sections 2.12 and 2.14 as promptly as practicable after it obtains knowledge
thereof and determines to

37

--------------------------------------------------------------------------------




request such compensation, provided that such Person shall not be liable for the
failure to provide such notice. If any Lender requests compensation under
Section 2.12, or if the Borrower is required to pay any additional amount to any
such Person or any Governmental Authority for the account of any Lender pursuant
to Section 2.14, then such Lender shall use reasonable efforts to avoid or
minimize the amounts payable, including, without limitation, the designation of
a different lending office for funding or booking its Loans hereunder or the
assignment of its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
2.12 or 2.14, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
and documented costs and expenses incurred by any Lender in connection with any
such designation or assignment.
(b)    If any Lender requests compensation under Section 2.12, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.14,
or if any Lender defaults in its obligation to fund Loans hereunder, or if a
Lender does not vote in favor of any amendment, modification, or waiver to this
Agreement or any other Loan Document which requires the vote of such Lender, and
the Required Lenders shall have voted in favor of such amendment, modification,
or waiver, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to, and upon such
demand the affected Lender shall promptly, assign and delegate, without recourse
(in accordance with and subject to the restrictions contained in Section 9.04),
all its interests, rights and obligations under this Agreement to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (i) the Borrower shall have
received the prior written consent of the Administrative Agent, which consent
shall not unreasonably be withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts), and (iii) in the case
of any such assignment resulting from a claim for compensation under Section
2.12 or payments required to be made pursuant to Section 2.14, such assignment
will result in a reduction in such compensation or payments. A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.
ARTICLE III    

Representations and Warranties
The Borrower represents and warrants to the Lenders and the Administrative Agent
that:
SECTION 3.01    Organization; Powers . Each Credit Party and each Property
Subsidiary is duly organized, validly existing and in good standing under the
laws of the jurisdiction

38

--------------------------------------------------------------------------------




of its organization, has all requisite power and authority to carry on its
business as now conducted and, except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, is qualified to do business in, and is in good standing in,
every jurisdiction where such qualification is required.
SECTION 3.02    Authorization; Enforceability . The Transactions are within the
corporate, partnership or limited liability company powers (as applicable) of
the respective Credit Parties and have been duly authorized by all necessary
corporate, partnership or limited liability company action. This Agreement and
the Loan Documents have been duly executed and delivered by each Credit Party
which is a party thereto and constitute the legal, valid and binding obligation
of each such Person, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors' rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
SECTION 3.03    Governmental Approvals; No Conflicts . The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any applicable
law or regulation or the charter, by-laws or other organizational documents of
any Credit Party or any of the Borrower’s Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon any Credit Party or any of
the Borrower’s Subsidiaries or its assets, or give rise to a right thereunder to
require any payment to be made by any Credit Party or any of the Borrower’s
Subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any asset of any Credit Party or any of the Borrower’s Subsidiaries.
SECTION 3.04    Financial Condition; No Material Adverse Change.
(a)    The Parent has heretofore furnished to the Lenders financial statements
as of and for the fiscal year ended December 31, 2013 and the fiscal quarter
ended September 30, 2014 reported on by Deloitte & Touche, LLP, independent
public accountants, for the Borrower and its Subsidiaries. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Borrower and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the quarter end statements referred to above.
(b)    Since September 30, 2014, no event has occurred which could reasonably be
expected to have a Material Adverse Effect.
SECTION 3.05    Properties.
(c)    Subject to Liens permitted by Section 6.02, each of the Borrower and its
Subsidiaries has title to, or valid leasehold interests in, all its real and
personal property material to its business, except for minor defects in title
that do not interfere with its ability to conduct its business as currently
conducted or to utilize such properties for their intended purposes.

39

--------------------------------------------------------------------------------




(d)    RESERVED.
(e)    All components of all improvements included within the Real Property in
the Unencumbered Pool, including, without limitation, the roofs and structural
elements thereof and the heating, ventilation, air conditioning, plumbing,
electrical, mechanical, sewer, waste water, storm water, paving and parking
equipment, systems and facilities included therein, are in good working order
and repair, subject to such exceptions which are not reasonably likely to have,
in the aggregate, a Material Adverse Effect. All water, gas, electrical, steam,
compressed air, telecommunication, sanitary and storm sewage lines and systems
and other similar systems serving the Real Property owned or leased by any
Credit Party or any Property Subsidiary are installed and operating and are
sufficient to enable the Real Property to continue to be used and operated in
the manner currently being used and operated, and no Credit Party has any
knowledge of any factor or condition that reasonably could be expected to result
in the termination or material impairment of the furnishing thereof, subject to
such exceptions which are not likely to have, in the aggregate, a Material
Adverse Effect. No improvement or portion thereof is dependent for its access,
operation or utility on any land, building or other improvement not included in
the Real Property owned or leased by the Borrower or its Subsidiaries, other
than for access provided pursuant to a recorded easement or other right of way
establishing the right of such access subject to such exceptions which are not
likely to have, in the aggregate, a Material Adverse Effect.
(f)    All franchises, licenses, authorizations, rights of use, governmental
approvals and permits (including all certificates of occupancy and building
permits) required to have been issued by Governmental Authority to enable all
Real Property owned or leased by Borrower or any of its Subsidiaries to be
operated as then being operated have been lawfully issued and are in full force
and effect, other than those which the failure to obtain in the aggregate could
not be reasonably expected to have a Material Adverse Effect. No Credit Party or
any Property Subsidiary is in violation of the terms or conditions of any such
franchises, licenses, authorizations, rights of use, governmental approvals and
permits, which violation would reasonably be expected to have a Material Adverse
Effect.
(g)    None of the Credit Parties or any Property Subsidiary has received any
notice or has any knowledge, of any pending, threatened or contemplated
condemnation proceeding affecting any Real Property owned or leased by Borrower
or any of its Subsidiaries or any part thereof, or any proposed termination or
impairment of any parking at any such owned or leased Real Property or of any
sale or other disposition of any Real Property owned or leased by Borrower or
any of its Subsidiaries or any part thereof in lieu of condemnation, which in
the aggregate, are reasonably likely to have a Material Adverse Effect.
(h)    Except for events or conditions not reasonably likely to have, in the
aggregate, a Material Adverse Effect, (i) no portion of any Real Property owned
or leased by Borrower or any of its Subsidiaries has suffered any material
damage by fire or other casualty loss which has not heretofore been completely
repaired and restored to its condition prior to such casualty, and (ii) no
portion of any Real Property owned or leased by Borrower or any of

40

--------------------------------------------------------------------------------




its Subsidiaries is located in a special flood hazard area as designated by any
federal Government Authorities or any area identified by the insurance industry
or other experts acceptable to the Administrative Agent as an area that is a
high probable earthquake or seismic area, except as set forth on Schedule
3.05(f).
(i)    There are no Persons operating or managing any Real Property other than
the Borrower and the Management Company pursuant to (i) the management
agreements delivered to Administrative Agent as of the Effective Date, and (ii)
such other management agreements in form and substance reasonably satisfactory
to the Administrative Agent. To Borrower’s knowledge, no improvement or portion
thereof, or any other part of any Real Property, is dependent for its access,
operation or utility on any land, building or other improvement not included in
the Real Property owned or leased by the Borrower or its Subsidiaries, other
than for access provided pursuant to a recorded easement or other right of way
establishing the right of such access.
SECTION 3.06    Intellectual Property . To the knowledge of each Credit Party,
such Credit Party and each Property Subsidiary owns, or is licensed to use, all
trademarks, trade names, copyrights, patents and other intellectual property
material to its business, and the use thereof by such Credit Party does not
infringe upon the rights of any other Person, except for any such infringements
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. To the knowledge of each Credit Party,
there are no material slogans or other advertising devices, projects, processes,
methods, substances, parts or components, or other material now employed, or now
contemplated to be employed, by any Credit Party or any Property Subsidiary with
respect to the operation of any Real Property, and no claim or litigation
regarding any slogan or advertising device, project, process, method, substance,
part or component or other material employed, or now contemplated to be employed
by any Credit Party or any Property Subsidiary, is pending or threatened, the
outcome of which could reasonably be expected to have a Material Adverse Effect.
SECTION 3.07    Litigation and Environmental Matters.
(b)    Except as set forth in Schedule 3.07 attached hereto, there are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened
against or affecting any Credit Party or any of the Borrower’s Subsidiaries
(i) as to which there is a reasonable possibility of an adverse determination
and that, if adversely determined, could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect or (ii) that involve
this Agreement or the Transactions.
(c)    Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect :
(i)    to the knowledge of the Credit Parties, all Real Property leased or owned
by Borrower or any of its Subsidiaries is free from contamination by any
Hazardous Material, except to the extent such contamination could not reasonably
be expected to cause a Material Adverse Effect;

41

--------------------------------------------------------------------------------




(ii)    to the knowledge of the Credit Parties, the operations of Borrower and
its Subsidiaries, and the operations at the Real Property leased or owned by
Borrower or any of its Subsidiaries are in compliance with all applicable
Environmental Laws, except to the extent such noncompliance could not reasonably
be expected to cause a Material Adverse Effect;
(iii)    neither the Borrower nor any of its Subsidiaries have known liabilities
with respect to Hazardous Materials and, to the knowledge of each Credit Party,
no facts or circumstances exist which could reasonably be expected to give rise
to liabilities with respect to Hazardous Materials, in either case, except to
the extent such liabilities could not reasonably be expected to have a Material
Adverse Effect;
(iv)    (A) the Borrower and its Subsidiaries and all Real Property owned or
leased by Borrower or its Subsidiaries have all Environmental Permits necessary
for the operations at such Real Property and are in compliance with such
Environmental Permits; (B) there are no legal proceedings pending nor, to the
knowledge of any Credit Party, threatened to revoke, or alleging the violation
of, such Environmental Permits; and (C) none of the Credit Parties or any
Property Subsidiary have received any notice from any source to the effect that
there is lacking any Environmental Permit required in connection with the
current use or operation of any such properties, in each case, except to the
extent the nonobtainment or loss of an Environmental Permit could not reasonably
be expected to have a Material Adverse Effect;
(v)    neither the Real Property currently leased or owned by Borrower nor any
of its Subsidiaries, nor, to the knowledge of any Credit Party, (x) any
predecessor of any Credit Party or any Property Subsidiary, nor (y) any of
Credit Parties’ or any Property Subsidiaries’ Real Property owned or leased in
the past, nor (z) any owner of Real Property leased or operated by Borrower or
any of its Subsidiaries, are subject to any outstanding written order or
contract, including Environmental Liens, with any Governmental Authority or
other Person, or to any federal, state, local, foreign or territorial
investigation of which a Credit Party or any Property Subsidiary has been given
notice respecting (A) Environmental Laws, (B) Remedial Action, (C) any
Environmental Claim; or (D) the Release or threatened Release of any Hazardous
Material, in each case, except to the extent such written order, contract or
investigation could not reasonably be expected to have a Material Adverse
Effect;
(vi)    none of the Credit Parties or Property Subsidiaries are subject to any
pending legal proceeding alleging the violation of any Environmental Law nor, to
the knowledge of each Credit Party, are any such proceedings threatened, in
either case, except to the extent any such proceedings could not reasonably be
expected to have a Material Adverse Effect;
(vii)    neither the Borrower nor any of its Subsidiaries nor, to the knowledge
of each Credit Party, any predecessor of any Credit Party or any Property
Subsidiary, nor to the knowledge of each Credit Party, any owner of Real
Property leased by

42

--------------------------------------------------------------------------------




Borrower or any of its Subsidiaries, have filed any notice under federal, state
or local, territorial or foreign law indicating past or present treatment,
storage, or disposal of or reporting a Release of Hazardous Material into the
environment, in each case, except to the extent such Release of Hazardous
Material could not reasonably be expected to have a Material Adverse Effect;
(viii)    none of the operations of the Borrower or any of its Subsidiaries or,
to the knowledge of each Credit Party, of any owner of premises currently leased
by Borrower or any of its Subsidiaries or of any tenant of premises currently
leased from Borrower or any of its Subsidiaries, involve or previously involved
the generation, transportation, treatment, storage or disposal of hazardous
waste, as defined under 40 C.F.R. Part 261.3 (in effect as of the date of this
Agreement) or any state, local, territorial or foreign equivalent, in violation
of Environmental Laws, except to the extent the same could not reasonably be
expected to have a Material Adverse Effect; and
(ix)    to the knowledge of the Credit Parties, there is not now, nor has there
been in the past (except, in all cases, to the extent the existence thereof
could not reasonably be expected to have a Material Adverse Effect), on, in or
under any Real Property leased or owned by Borrower or any of its Subsidiaries,
or any of their predecessors (A) any underground storage tanks or surface tanks,
dikes or impoundments (other than for surface water); (B) any friable
asbestos-containing materials; (C) any polychlorinated biphenyls; or (D) any
radioactive substances other than naturally occurring radioactive material.
SECTION 3.08    Compliance with Laws and Agreements . Each of the Credit Parties
and each Property Subsidiary is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. No Default with
respect to such laws, regulations and orders of any Governmental Authority has
occurred and is continuing. To the knowledge of the Credit Parties, the Credit
Parties and their Subsidiaries and their respective officers and employees, are
in compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of the Credit Parties, any Subsidiary or, to the knowledge of any
Credit Party, any of their respective directors, officers or employees is a
Sanctioned Person. No Loan, use of the proceeds of any Loan or other
transactions contemplated hereby will violate Anti-Corruption Laws or applicable
Sanctions. Neither the making of the Loans hereunder nor the use of the proceeds
thereof will violate the Patriot Act, the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto or successor statute
thereto. The Credit Parties and their Subsidiaries are in compliance in all
material respects with the Patriot Act.
SECTION 3.09    Investment and Holding Company Status . Neither any of the
Credit Parties nor any of the Borrower’s Subsidiaries is (a) an “investment
company” as defined in, or

43

--------------------------------------------------------------------------------




subject to regulation under, the Investment Company Act of 1940 or (b) a
“holding company” as defined in, or subject to regulation under, the Public
Utility Holding Company Act of 1935.
SECTION 3.10    Taxes . Each Credit Party and each of the Borrower’s
Subsidiaries has timely filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which such Person has set aside on its books
adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.
SECTION 3.11    ERISA . No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The Borrower does not have any Plans as of
the date hereof. As to any future Plan the present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) will not exceed the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) will not exceed the fair market value of the assets of all such
underfunded Plans.
SECTION 3.12    Disclosure. The Borrower has disclosed or made available to the
Lenders all agreements, instruments and corporate or other restrictions to which
it, any other Credit Party, or any of its Subsidiaries is subject, and all other
matters known to it, that, in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. None of the reports, financial statements,
certificates or other information furnished by or on behalf of the Borrower to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.
SECTION 3.13    Insurance. Borrower has provided to Administrative Agent an
insurance schedule which accurately sets forth, in all material respects, as of
the Effective Date all insurance policies and programs currently in effect with
respect to the assets and business of Borrower and its Subsidiaries, specifying
for each such policy and program, (i) the amount thereof, (ii) the risks insured
against thereby, (iii) the name of the insurer and each insured party
thereunder, (iv) the policy or other identification number thereof and (v) the
expiration date thereof. Such insurance policies and programs (or such other
similar policies as are permitted pursuant to Section 5.06) are currently in
full force and effect, and, together with payment by the insured of scheduled
deductible payments, are in amounts sufficient to cover the replacement value of
the respective assets of the Borrower and its Subsidiaries.
SECTION 3.14    Margin Regulations. The Borrower is not engaged in the business
of extending credit for the purpose of purchasing or carrying margin stock
(within the meaning of

44

--------------------------------------------------------------------------------




Regulation U issued by the Board), and no proceeds of any Loan will be used to
purchase or carry any margin stock.
SECTION 3.15    Subsidiaries; REIT Qualification. As of the Effective Date, the
Parent has only the Subsidiaries listed on Schedule 3.15 attached hereto.
Education Realty OP GP, Inc. and Education Realty OP Limited Partnership Trust
each qualify as a “qualified REIT subsidiary” under Section 856 of the Code.
ARTICLE IV    

Conditions
SECTION 4.01    Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):
(a)    The Administrative Agent (or its counsel) shall have received from each
Credit Party either (i) a counterpart of this Agreement and all other Loan
Documents to which it is party signed on behalf of such party or (ii) written
evidence satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page of each such Loan Document other than
the Notes) that such party has signed a counterpart of the Loan Documents,
together with copies of all Loan Documents.
(b)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Bass, Berry & Sims PLC, counsel for the Borrower and the Guarantor, and
such other counsel as the Administrative Agent may approve, covering such
matters relating to the Credit Parties, the Loan Documents or the Transactions
as the Required Lenders shall reasonably request. The Borrower hereby requests
such counsel to deliver such opinion.
(c)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Credit Parties,
the authorization of the Transactions and any other legal matters relating to
the Credit Parties, this Agreement (including each Credit Party's compliance
with Section 9.14 and other customary "know your customer" requirements) or the
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel.
(d)    The Administrative Agent shall have received a Compliance Certificate,
dated the date of this Agreement and signed by a Financial Officer of EDR, in
form and substance satisfactory to the Administrative Agent.
(e)    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.

45

--------------------------------------------------------------------------------




(f)    The Administrative Agent shall have received copies of all other Loan
Documents, and such other due diligence information as the Administrative Agent
may require for each Acceptable Unencumbered Property included in the
Unencumbered Pool as of the Effective Date.
(g)    The Revolving Facility shall have previously or simultaneously closed.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
SECTION 4.02    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, is subject to the satisfaction of the
following conditions:
(a)    The representations and warranties of each Credit Party set forth in this
Agreement or in any other Loan Document shall be true and correct on and as of
the date of such Borrowing.
(b)    At the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.
(c)    With respect to any requested Borrowings, the Borrower shall have
complied with Section 2.02.
(d)    The Administrative Agent shall have received a Compliance Certificate
signed by a Financial Officer of EDR for the most recent completed quarter,
adjusted to reflect any new Indebtedness incurred, the sale of any Real Property
or the addition or removal of any Real Property from the Unencumbered Pool since
such quarter end.
Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in this Section.
ARTICLE V    

Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full or unless the Required Lenders shall have otherwise consented pursuant to
Section 9.02, the Borrower covenants and agrees with the Lenders that:
SECTION 5.01    Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent and each Lender:
(e)    within 90 days after the end of each fiscal year of the Parent, the
Parent’s audited consolidated balance sheet and related statements of
operations, stockholders' equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by Deloitte & Touche LLP or

46

--------------------------------------------------------------------------------




other independent public accountants of recognized national standing (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Parent and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;
(f)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Parent, the Parent’s consolidated balance sheet and
related statements of operations, stockholders' equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Parent and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes, and (ii) a
property report with a list of all Real Property acquired by the Borrower or any
of its Subsidiaries since the last quarterly property report and summary
operating information for each property, including the Net Operating Income of
each property;
(g)    concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer of EDR (the “Compliance
Certificate”) in the form of Exhibit B attached hereto;
(h)    promptly after the same become publicly available for Forms 10-K and 10-Q
described below, and upon written request for items other than Forms 10-K and
10-Q described below, copies of all periodic and other reports, proxy statements
and other materials filed by the Parent, the Borrower or any Subsidiary with the
Securities and Exchange Commission (including registration statements and
reports on Form 10-K, 10-Q and 8-K (or their equivalents)), or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by the Parent or the Borrower
to its shareholders generally, as the case may be;
(i)    within thirty (30) days after the beginning of each fiscal year, a
current consolidated operating budget of the Parent which includes the Borrower
and its Subsidiaries (based on the Parent’s good faith estimates and
projections) for that fiscal year, including projected sources and uses of funds
(including dividend and debt payments); and
(j)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Credit Party, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may reasonably request.
SECTION 5.02    Financial Tests. The Borrower shall have and maintain, on a
consolidated basis in accordance with GAAP, tested as of the close of each
fiscal quarter:

47

--------------------------------------------------------------------------------




(c)    a Total Leverage Ratio no greater than sixty percent (60%) at all times;
(d)    a Fixed Charge Coverage Ratio of not less than 1.50:1.00 at all times;
(e)    a Tangible Net Worth of at least $896,000,000.00, plus seventy-five
percent (75%) of the net proceeds (gross proceeds less reasonable and customary
costs of sale and issuance paid to Persons not Affiliates of any Credit Party)
received by the Borrower or the Parent at any time from the issuance of stock
(whether common, preferred or otherwise) of the Parent or the Borrower after the
date of this Agreement, at all times;
(f)    a Total Secured Debt Ratio of no greater than forty percent (40%) at all
times;
(g)    a Total Unsecured Debt to Unencumbered Asset Value Ratio of no greater
than sixty percent (60%) at all times; and
(h)    an Unsecured Interest Coverage Ratio of not less than 1.75:1.00 at all
times.
SECTION 5.03    Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender written notice of the following promptly
after it becomes aware of same (unless specific time is set forth below):
(j)    the occurrence of any Default;
(k)    within five (5) Business Days after the filing or commencement of any
action, suit or proceeding by or before any arbitrator or Governmental Authority
against or affecting any Credit Party or any Affiliate thereof that, if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect;
(l)    within five (5) Business Days after the occurrence of any ERISA Event
that, alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding $10,000,000.00; and
(m)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of EDR setting forth the details
of the event or development requiring such notice and any action taken or
proposed to be taken with respect thereto.
SECTION 5.04    Existence; Conduct of Business. The Borrower will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03. Each
Property Subsidiary must at all times be a Subsidiary of Borrower.

48

--------------------------------------------------------------------------------




SECTION 5.05    Payment of Obligations. The Borrower will, and will cause each
of its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.
SECTION 5.06    Maintenance of Properties; Insurance.
(e)    The Borrower will, and will cause each of its Subsidiaries to, maintain
insurance with financially sound and reputable insurance companies against such
risks and in such amounts as is customarily maintained by similar businesses or
as may be required by Legal Requirements. The Borrower shall from time to time
deliver to the Administrative Agent upon request a detailed list, together with
copies of all policies of the insurance then in effect, stating the names of the
insurance companies, the amounts and rates of the insurance, the dates of the
expiration thereof and the properties and risks covered thereby.
(f)    The Borrower will pay and discharge all taxes, assessments, maintenance
charges, permit fees, impact fees, development fees, capital repair charges,
utility reservations and standby fees and all other similar impositions of every
kind and character charged, levied, assessed or imposed against any interest in
any of the Real Property in the Unencumbered Pool, as they become payable and
before they become delinquent. The Borrower shall furnish receipts evidencing
proof of such payment to the Administrative Agent promptly after payment and
before delinquency.
SECTION 5.07    Books and Records; Inspection Rights.
(f)    The Borrower will, and will cause each of its Subsidiaries to, keep
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and
activities.
(g)    The Borrower will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice and subject to rights of tenants, to visit and inspect
its properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.
SECTION 5.08    Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
SECTION 5.09    Use of Proceeds

49

--------------------------------------------------------------------------------




. The proceeds of the Loans will be used for acquisition, development and
enhancement of Real Property, debt refinancing, capital improvements and working
capital. No part of the proceeds of any Loan will be used, whether directly or
indirectly, for financing, funding or completing the hostile acquisition of
publicly traded Persons or for any purpose that entails a violation of any of
the Regulations of the Board, including Regulations U and X.
SECTION 5.10    Fiscal Year. Borrower shall maintain as its fiscal year the
twelve (12)-month period ending on December 31 of each year.
SECTION 5.11    Environmental Matters.
(e)    Borrower shall comply and shall cause each of its Subsidiaries and each
Real Property owned or leased by such parties to comply in all material respects
with all applicable Environmental Laws currently or hereafter in effect, except
to the extent noncompliance could not reasonably be expected to have a Material
Adverse Effect.
(f)    If the Administrative Agent or the Required Lenders at any time have a
reasonable basis to believe that there may be a material violation of any
Environmental Law related to any Real Property owned or leased by Borrower or
any of its Subsidiaries, or Real Property adjacent to such Real Property, which
could reasonably be expected to have a Material Adverse Effect, then Borrower
agrees, upon request from the Administrative Agent (which request may be
delivered at the option of Administrative Agent or at the direction of Required
Lenders), to provide the Administrative Agent, at the Borrower’s expense, with
such reports, certificates, engineering studies or other written material or
data as the Administrative Agent or the Required Lenders may reasonably require
so as to reasonably satisfy the Administrative Agent and the Required Lenders
that any Credit Party, or Property Subsidiary or Real Property owned or leased
by them is in material compliance with all applicable Environmental Laws.
(g)    Borrower shall, and shall cause each of its Subsidiaries to, take such
Remedial Action or other action as required by Environmental Law or any
Governmental Authority.
(h)    If the Borrower fails to timely take, or to diligently and expeditiously
proceed to complete in a timely fashion, any action described in this Section,
the Administrative Agent may, after notice to the Borrower, with the consent of
the Required Lenders, make advances or payments toward the performance or
satisfaction of the same, but shall in no event be under any obligation to do
so. All sums so advanced or paid by the Administrative Agent (including
reasonable counsel and consultant and investigation and laboratory fees and
expenses, and fines or other penalty payments) and all sums advanced or paid in
connection with any judicial or administrative investigation or proceeding
relating thereto, will become due and payable from the Borrower ten (10)
Business Days after demand, and shall bear interest at the rate for past due
interest provided in Section 2.12(c) from the date any such sums are so advanced
or paid by the Administrative Agent until the date any such sums are repaid by
the Borrower. Promptly upon request, the Borrower will execute and deliver such
instruments as the Administrative Agent may deem reasonably necessary to

50

--------------------------------------------------------------------------------




permit the Administrative Agent to take any such action, and as the
Administrative Agent may require to secure all sums so advanced or paid by the
Administrative Agent.
SECTION 5.12    Unencumbered Pool. As of the Effective Date, the Unencumbered
Pool consists solely of those Acceptable Unencumbered Properties listed on
Schedule 5.12, with those Acceptable Unencumbered Properties which are either an
Eligible Off Campus Ground Lease or an Eligible Property Lease being so
designated thereon (the “Unencumbered Pool”).
SECTION 5.13    Additions to Unencumbered Pool. Provided that no Default then
exists, the Borrower may add Real Property to the Unencumbered Pool, subject to
the following:
(g)    The Borrower has provided the Administrative Agent with a written notice
that such Real Property is added in the Unencumbered Pool, together with a
certification that the Real Property to be added to the Unencumbered Pool
satisfies each of the requirements set forth in the definition of “Acceptable
Unencumbered Property”.
(h)    If the Borrower requests inclusion of assets in the Unencumbered Pool
that do not meet the requirements of this Section, then such assets may only be
included in the Unencumbered Pool upon the prior written approval of the
Administrative Agent and the Majority Lenders.
SECTION 5.14    Removal of Real Property from Unencumbered Pool. Provided that
no Default then exists, the Borrower may remove Real Property from the
Unencumbered Pool provided that the Borrower will be in compliance with the
terms of this Agreement, including, without limitation Section 5.02 hereof,
after giving effect to the removal of any Real Property from the Unencumbered
Pool.
SECTION 5.15    Further Assurances. At any time upon the request of the
Administrative Agent, Borrower will, promptly and at its expense, execute,
acknowledge and deliver such further documents and perform such other acts and
things as the Administrative Agent may reasonably request to evidence the Loans
made hereunder and interest thereon in accordance with the terms of this
Agreement.
SECTION 5.16    [Reserved]
SECTION 5.17    Parent Covenants. The Parent will:
(a)    maintain at least one class of common shares of the Parent having trading
privileges on the New York Stock Exchange;
(b)    own, directly or indirectly, all of the general partner interests in EDR
and at least fifty-one percent (51%) of (i) the shares of beneficial interest of
EDR, and (ii) each class of security issued by EDR with the power to select the
general partner of EDR;
(c)    maintain management and control of EDR;

51

--------------------------------------------------------------------------------




(d)    conduct substantially all of its operations through EDR and one or more
of EDR’s Subsidiaries;
(e)    comply with all Legal Requirements to maintain, and will at all times
elect, qualify as and maintain, its status as a real estate investment trust
under Section 856(c)(i) of the Code; and
(f)    promptly contribute to EDR the net proceeds of any stock sales or debt
offerings.
SECTION 5.18    OFAC.
(a)    Each Credit Party will comply in all material respects with all
Anti-Corruption Laws and applicable Sanctions.
(b)    The Borrower shall not request any Loan, or use the proceeds of any Loan,
(i) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws (ii) in any Sanctioned Country, (iii) for
the purpose of knowingly funding or financing any Sanctioned Person, or (iv) in
any transaction that would result in the violation of any Sanctions by the
Borrower or any Subsidiary.
ARTICLE VI    

Negative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:
SECTION 6.01    Sale/Leaseback. The Borrower will not, and will not permit any
Subsidiary to, enter into a sale/leaseback, or similar transaction, for any of
its Real Property other than PILOT or similar transactions.
SECTION 6.02    Liens. The Borrower will not create, incur, assume or permit to
exist any Lien on any property or asset now owned or hereafter acquired by it
which is included in the Unencumbered Pool or by a Property Subsidiary, or
assign or sell any income or revenues (including accounts receivable) or rights
in respect of any thereof, except:
(n)    Permitted Encumbrances; and
(o)    any Lien on any property or asset of the Borrower or a Property
Subsidiary existing on the date hereof and set forth in Schedule 6.02 and any
non-recourse Indebtedness of Borrower or Guarantor secured by a Lien on an asset
which is not in the Unencumbered Pool; provided that (i) such Lien shall not
apply to any other property or asset of the Borrower or any Subsidiary and (ii)
such Lien shall secure only those obligations (whether present or future) set
forth in the governing loan documents, as of the date hereof and extensions,

52

--------------------------------------------------------------------------------




renewals and replacements thereof that do not increase the outstanding principal
amount thereof.
SECTION 6.03    Fundamental Changes . The Borrower will not, and will not permit
any Subsidiary to:
(f)    merge into or consolidate with any other Person, or permit any other
Person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
substantially all of the assets of the Borrower or all or substantially all of
the stock of its Subsidiaries (in each case, whether now owned or hereafter
acquired), or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing (i) any Person may merge into, or consolidate with, Parent or
Borrower in a transaction in which Parent or Borrower is the surviving entity,
(ii) any Person not a Credit Party or a Property Subsidiary may merge into, or
consolidate with, any Subsidiary in a transaction in which the surviving entity
is a Subsidiary, (iii) any Subsidiary not a Credit Party or a Property
Subsidiary may sell, transfer, lease or otherwise dispose of its assets to the
Parent, Borrower or to another Subsidiary, (iv) any Subsidiary not a Credit
Party or a Property Subsidiary may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders,
(v) any Subsidiary which is a Credit Party or a Property Subsidiary may merge
into (or consolidate with) or liquidate or dissolve into, Parent, Borrower or
any other Subsidiary which is a Credit Party or a Property Subsidiary, and (vi)
any Subsidiary which is a Credit Party or a Property Subsidiary may sell,
transfer, lease or otherwise dispose of its assets to Borrower or to any other
Credit Party or a Property Subsidiary; provided that any such merger involving a
Person that is not a wholly owned (directly or indirectly) Subsidiary
immediately prior to such merger shall not be permitted unless also permitted by
Section 6.04.
(g)    sell, transfer, lease or otherwise dispose of any of its assets to a
Person other than pursuant to clause (a) above if (i) the Value of the assets
disposed of in any twelve (12) month period exceeds twenty-five percent (25%) of
the Value of the Borrower’s and its Subsidiaries’ Real Property other than
Assets Under Development or undeveloped land, before giving effect to such
dispositions, or (ii) the assets disposed of in any twelve (12) month period
contributed or made up more than twenty-five percent (25%) of the Borrower’s Net
Operating Income for such twelve (12) month period.
(h)    engage to any material extent in any business other than the ownership,
development, operation and management of collegiate housing communities and
businesses reasonably related thereto, except as allowed by Section 6.04(e).
SECTION 6.04    Investments, Loans, Advances and Acquisitions . The Borrower
will not, and will not permit any of its Subsidiaries to, purchase, hold or
acquire (including pursuant to any merger with any Person that was not a wholly
owned Subsidiary prior to such merger) any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, or make

53

--------------------------------------------------------------------------------




or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit, except:
(d)    Permitted Investments;
(e)    Real Property operated as collegiate housing communities;
(f)    investments in Unconsolidated Affiliates;
(g)    undeveloped land;
(h)    investments not related to the ownership, development, operation and
management of collegiate housing communities;
(i)    investments in notes secured by Real Property not to exceed fifteen
percent (15%) of Total Asset Value;
(j)    Assets Under Development; and
(k)    mergers, consolidations and other transactions permitted under Section
6.03, so long as same do not cause the Borrower to be in violation of any
provision of this Section 6.04.
In addition to the foregoing, the aggregate value of the investments described
in clauses (c), (d), (e), (f) and (g), above shall not exceed thirty percent
(30%) of Total Asset Value after giving effect to such investments. The failure
to comply with the provisions of this paragraph shall not constitute a Default
or an Event of Default, but shall instead result in a reduction of Total Asset
Value by the incremental amounts in excess of such maximum amounts. The
investments described above may be purchased or acquired, directly or
indirectly, through partnerships, joint ventures, or otherwise. The calculations
in this Section will be made without duplication if an investment is within more
than one category described in this Section.
SECTION 6.05    Hedging Agreements . The Borrower will not, and will not permit
any of its Subsidiaries to, enter into any Hedging Agreement, other than Hedging
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which the Borrower or any Subsidiary is exposed in the conduct of its
business or the management of its liabilities.
SECTION 6.06    Restricted Payments . The Parent will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, during any calendar quarter, any Restricted Payment, except that
any of the following Restricted Payments are permitted: (a) Restricted Payments
by the Parent required to comply with Section 5.17(e); or (b) dividends or
distributions declared and paid ratably by Subsidiaries to Borrower with respect
to their capital stock or equity interest.
Notwithstanding the foregoing, provided no Event of Default is in existence, the
amount of Restricted Payments may be increased as long as the increased
Restricted Payment, when added to

54

--------------------------------------------------------------------------------




all Restricted Payments made during the 3 immediately preceding calendar
quarters, does not exceed 95% of Funds From Operations for the applicable
period.
SECTION 6.07    Transactions with Affiliates . The Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm's-length basis from unrelated third parties, (b)
transactions between or among the Borrower and its wholly owned Subsidiaries not
involving any other Affiliate and (c) any Restricted Payment permitted by
Section 6.06, and (d) as permitted by Section 6.03.
SECTION 6.08    Parent Negative Covenants . The Parent will not (a) own any
Property other than the ownership interests of EDR and other assets with no more
than $10,000,000.00 in value; (b) give or allow any Lien on the ownership
interests of EDR; (c) create, incur, suffer or permit to exist, or assume or
guarantee, directly or indirectly, contingently or otherwise, or become or
remain liable with respect to any Indebtedness if the aggregate of such
Indebtedness and the Indebtedness of the Borrower would violate Section 5.02 if
such aggregate Indebtedness is treated as the Borrower's Indebtedness or (d)
engage to any material extent in any business other than the ownership,
development, operation and management of collegiate housing communities. For the
avoidance of doubt, the Guaranty provided by Guarantor hereunder shall not be
deemed or construed to violate the provisions of this Section 6.08.
SECTION 6.09    Restrictive Agreements . The Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of the Borrower or any Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to any shares of its capital stock or to make or repay loans or advances
to the Borrower or any other Subsidiary or to Guarantee Indebtedness of the
Borrower or any other Subsidiary; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by this Agreement, (ii)
the foregoing shall not apply to customary restrictions and conditions contained
in agreements relating to the sale of a Subsidiary pending such sale, provided
such restrictions and conditions apply only to the Subsidiary that is to be sold
and such sale is permitted hereunder, (iii) clause (a) of the foregoing shall
not apply to restrictions or conditions imposed by any agreement relating to
secured Indebtedness or Liens permitted by this Agreement if such restrictions
or conditions apply only to the property or assets securing such Indebtedness
and (iv) clause (a) of the foregoing shall not apply to customary provisions in
leases restricting the assignment thereof. Notwithstanding anything herein to
the contrary, the provisions of this Agreement (including, without limitation
under this Section 6.09) shall not prohibit the use by Borrower, Guarantor, or
any Subsidiary (including Property Subsidiary) of Acceptable Unencumbered
Properties as a borrowing base for other Unsecured Debt.
SECTION 6.10    Indebtedness . Neither the Parent, the Borrower, nor any
Property Subsidiary (at such time as it owns an Acceptable Unencumbered Property
in the Unencumbered

55

--------------------------------------------------------------------------------




Pool) shall, without the prior written consent of the Required Lenders, create,
incur, assume, guarantee or be or remain liable, contingently or otherwise with
respect to any Indebtedness on a recourse basis, except: (a) Indebtedness of the
Parent or the Borrower under this Agreement, any Bond Facility or the Term
Facility; (b) Indebtedness of the Parent, the Borrower or a Subsidiary (other
than a Property Subsidiary at such time as it owns an Acceptable Unencumbered
Property in the Unencumbered Pool) which does not violate the provisions of
Section 5.02; (c) with respect to the Parent, the Borrower or a Subsidiary
(other than a Property Subsidiary at such time as it owns an Acceptable
Unencumbered Property in the Unencumbered Pool), other Indebtedness solely to
the extent that the creation, incurrence or assumption thereof would not result
in a Default under the terms of this Agreement; and (d) with respect to the
Borrower, the Parent or a Subsidiary (other than a Property Subsidiary at such
time as it owns an Acceptable Unencumbered Property in the Unencumbered Pool),
Indebtedness whose recourse is solely for so-called “bad-boy” acts, including
without limitation, (i) failure to account for a tenant’s security deposits, if
any, for rent or any other payment collected by a borrower from a tenant under
the lease, all in accordance with the provisions of any applicable loan
documents, (ii) fraud or a material misrepresentation made by Borrower or any
Guarantor, or the holders of beneficial or ownership interests in Borrower or
any Guarantor, in connection with the financing evidenced by the applicable loan
documents; (iii) any attempt by Borrower or any Guarantor to divert or otherwise
cause to be diverted any amounts payable to the applicable lender in accordance
with the applicable loan documents; (iv) the misappropriation or misapplication
of any insurance proceeds or condemnation awards relating to any Real Property;
(v) voluntary or involuntary bankruptcy by Borrower or any Guarantor; and (vi)
any environmental matter(s) affecting any Real Property which is introduced or
caused by Borrower or any Guarantor or any holder of a beneficial or ownership
interest in Borrower or any Guarantor.
ARTICLE VII    

Events of Default
If any of the following events (“Events of Default”) shall occur:
(p)    the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;
(q)    any Credit Party shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under any Loan Documents, when and as the same shall become due
and payable, and such failure shall continue unremedied for a period of over
three Business Days (such three Business Day period commencing after written
notice from the Administrative Agent as to any such fee);
(r)    any representation or warranty made or deemed made by or on behalf of any
Credit Party in or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any amendment

56

--------------------------------------------------------------------------------




or modification hereof or waiver hereunder, shall prove to have been incorrect
in any material respect when made or deemed made;
(s)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Article V or VI other than Sections 5.04, 5.05, 5.06,
5.07(a), 5.08, and 5.11;
(t)    any Credit Party shall fail to observe or perform any covenant, condition
or agreement contained in any Loan Document to which it is a party (other than
those specified in clause (a), (b) or (d) of this Article), and such failure
shall continue unremedied for a period of over 30 days after notice thereof from
the Administrative Agent to the Borrower (which notice will be given at the
request of any Lender) and if such default is not cureable within thirty (30)
days and the Credit Party is diligently pursuing cure of same, the cure period
may be extended for 30 days (for a total of 60 days after the original notice
from the Administrative Agent) upon written request from the Borrower to the
Administrative Agent; provided further that notwithstanding the foregoing, the
Borrower shall only have a five (5) Business Day grace period (with no notice
from the Administrative Agent required) with respect any failure to comply with
Section 5.01;
(u)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
(v)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Credit Party or any Subsidiary of the Borrower or its debts, or
of a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Credit Party or any Subsidiary of the
Borrower or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;
(w)    any Credit Party or any Subsidiary of the Borrower shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for such Person or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

57

--------------------------------------------------------------------------------




(x)    any Credit Party or any Subsidiary of the Borrower shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;
(y)    one or more judgments for the payment of money in an aggregate amount in
excess of $20,000,000 shall be rendered against any Credit Party, any Subsidiary
of the Borrower or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of such Person to enforce any such
judgment;
(z)    an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding $20,000,000;
(aa)    the Guaranty of the Loan by the Guarantor shall for any reason terminate
or cease to be in full force and effect;
(bb)    any Credit Party or any Property Subsidiary shall default under any
Material Contract;
(cc)    any Credit Party shall (or shall attempt to) disavow, revoke or
terminate any Loan Document to which it is a party or shall otherwise challenge
or contest in any action, suit or proceeding in any court or before any
Governmental Authority the validity or enforceability of any Loan Document; or
(dd)    a Change in Control shall occur;
then, and in every such event (other than an event described in clause (g) or
(h) of this Article), and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to the Borrower, take some or all of the following actions, at
the same or different times:  (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, (ii) declare the Loans then outstanding
to be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower, and (iii) exercise any other
rights or remedies provided under this Agreement (including Section 2.05(j)) or
any other Loan Document, or any other right or remedy available by law or
equity; and in case of any event described in clause (g) or (h) of this Article,
the Commitments shall automatically terminate and the principal of the Loans
then outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, including any Prepayment Premium,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.

58

--------------------------------------------------------------------------------




ARTICLE VIII    

The Administrative Agent
Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to any Credit Party
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.02) or in the absence of its own gross negligence or willful
misconduct. The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent. The Administrative Agent agrees that, in fulfilling its
duties hereunder, it will use the same standard of care it utilizes in servicing
loans for its own account.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and

59

--------------------------------------------------------------------------------




believed by it to be made by the proper Person, and shall not incur any
liability for relying thereon. The Administrative Agent may consult with legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in good faith in accordance with the advice of any such counsel,
accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower, and may be removed by the Required
Lenders in the event of the Administrative Agent’s gross negligence or willful
misconduct. Upon any such resignation or removal, the Required Lenders shall
have the right, with the approval of Borrower (provided no Default has occurred
and is continuing), which approval shall not be unreasonably withheld, to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation or is removed,
then the retiring Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent which shall be (i) a Lender, or, if no Lender is
willing to serve as the successor Administrative Agent, (ii) a bank with an
office in New York, New York, or an Affiliate of any such bank whose senior debt
obligations are rated not less than “A” or its equivalent by Moody’s or not less
than “A” or its equivalent by S&P and which has a net worth of not less than
$500,000,000. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent for its own behalf shall be the same as those payable to
its predecessor unless otherwise agreed between the Borrower and such successor.
After the Administrative Agent's resignation hereunder, the provisions of this
Article and Section 9.03 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent. The Administrative Agent shall
cooperate with any successor Administrative Agent in fulfilling its duties
hereunder.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to

60

--------------------------------------------------------------------------------




time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.
ARTICLE IX    

Miscellaneous
SECTION 9.01    Notices . Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:
(l)    if to the Borrower, to it in care of EDR at 999 South Shady Grove Road,
Suite 600, Memphis, TN 38120, Attention: Chief Financial Officer (Telephone No.
(901) 259-2500 and Telecopy No. (901) 259-2594));
(m)    if to the Administrative Agent, to PNC Bank, National Association, 1600
Market Street, 31st Floor, Philadelphia, Pennsylvania 19103, Attention: Andrew
White (Telephone No. (215) 585-6123 and Telecopy No. (215) 585-5806);
(n)    if to any other Lender, to it at its address (or telecopy number) set
forth on the signature pages of this Agreement, or as provided to Borrower in
writing by the Administrative Agent or the Lender.
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given (i) if given by telecopy,
when such telecopy is transmitted to the telecopy number specified in this
Section and the appropriate confirmation is received (or if such day is not a
Business Day, on the next Business Day); (ii) if given by mail (return receipt
requested), on the earlier of receipt or three (3) Business Days after such
communication is deposited in the mail with first class postage prepaid,
addressed as aforesaid; or (iii) if given by any other means, when delivered at
the address specified in this Section; provided that notices to the
Administrative Agent under Article II shall not be effective until received.
SECTION 9.02    Waivers; Amendments.
(g)    No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder and under any other Loan Document
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by the

61

--------------------------------------------------------------------------------




Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.
(h)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby, (iv)
change Section 2.17(b) or (c) in a manner that would alter the pro rata sharing
of payments required thereby, without the written consent of each Lender, (v)
change any of the provisions of this Section or the definition of “Required
Lenders”, “Majority Lenders”, or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender, (vi) release any Credit Party from its
obligations under the Loan Documents without the written consent of each Lender,
or (vii) subordinate the Loans without the written consent of each Lender;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent hereunder without the prior
written consent of the Administrative Agent. Notwithstanding anything to the
contrary contained herein, (i) any term of this Agreement or of any other Loan
Document relating solely to the rights and obligations of the Tranche A Lenders,
and not any of the Tranche B Lenders, may be amended, and the performance or
observance by Borrower or any other Credit Party of any such term may be waived
with, and only with, the written consent of the Tranche A Required Lenders, and
(ii) any term of this Agreement or of any other Loan Document relating solely to
the rights and obligations of the Tranche B Lenders, and not any of the Tranche
A Lenders, may be amended, and the performance or observance by Borrower or any
other Credit Party of any such term may be waived with, and only with, the
written consent of the Tranche B Required Lenders; provided in any event, any
such amendments shall not effect or change any term or obligation with respect
to the Credit Parties except with their prior written consent.
(i)    Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may

62

--------------------------------------------------------------------------------




not be increased or extended without the consent of such Lender; and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than other affected Lenders shall require the consent of such Defaulting Lender.
(j)    Notwithstanding the fact that the consent of all the Lenders is required
in certain circumstances as set forth above: (1) each Lender is entitled to vote
as such Lender sees fit on any reorganization plan that affects the Loans, and
each Lender acknowledges that the provisions of Section 1126(c) of the
Bankruptcy Code supersede the unanimous consent provisions set forth herein; and
(2) the Required Lenders may consent to allow Borrower to use cash collateral in
the context of a bankruptcy or insolvency proceeding. Administrative Agent may,
after consultation with the Borrower, agree to the modification of any term of
this Credit Agreement or any other Loan Document to correct any printing,
stenographic or clerical errors or omissions that are inconsistent with the
terms hereof.
(k)    If Administrative Agent shall request the consent of any Lender to any
amendment, change, waiver, discharge, termination, consent or exercise of rights
covered by this Credit Agreement, and not receive such consent or denial thereof
in writing within ten (10) Business Days of the making of such request by
Administrative Agent, as the case may be, such Lender shall be deemed to have
given its consent to the request.
SECTION 9.03    Expenses; Indemnity; Damage Waiver.
(h)    The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred
by the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the syndication of the credit facilities provided for herein, the
preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), and (ii) all
out-of-pocket expenses incurred by the Administrative Agent or any Lender,
including the reasonable fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section, or in connection with the Loans made hereunder, including
all such out-of-pocket expenses incurred during any waivers, workout,
restructuring or negotiations in respect of such Loans.
(i)    The Borrower shall indemnify the Administrative Agent and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned

63

--------------------------------------------------------------------------------




or operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or (iv)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses resulted from
the gross negligence or willful misconduct of such Indemnitee as determined by a
court of law in a final non-appealable judgment.
(j)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent such
Lender's Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.
(k)    To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or the use of the proceeds thereof.
(l)    All amounts due under this Section shall be payable not later than ten
days after written demand therefor.
SECTION 9.04    Successors and Assigns.
(c)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(d)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

64

--------------------------------------------------------------------------------




(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if a
Default has occurred and is continuing, any other assignee; and
(B) the Administrative Agent.
Provided, no consent of the Borrower, Administrative Agent shall be required in
connection with any assignment to an entity acquiring, or merging with, a
Lender.
(ii) Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000.00 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if a Default has occurred and is
continuing and such consent shall not be unreasonably withheld;
(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender's rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;  
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500.00; and
(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned

65

--------------------------------------------------------------------------------




by such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender's rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.15, 2.16 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
"Register"). The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee's completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
(e)    Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender's rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (i) such Lender's obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender's rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (d) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.14, 2.15 and 2.16 to
the same extent as if it were a Lender and

66

--------------------------------------------------------------------------------




had acquired its interest by assignment pursuant to paragraph (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 9.08 as though it were a Lender, provided such
Participant agrees to be subject to Section 2.17(c) as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that, except in the
case of a Participant asserting any right of set-off pursuant to Section 9.08,
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person (other than Borrower) except to the extent that such disclosure is
necessary to establish that such commitment, loan, or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations or except, upon request of Borrower, the Lender shall provide to
Borrower the identity of such participant and the amount of its participation.
The entries in the Participant Register shall be conclusive absent manifest
error, and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(f)    A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower's prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.16 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.16(e) as
though it were a Lender.
(g)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
SECTION 9.05    Survival . All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue

67

--------------------------------------------------------------------------------




in full force and effect as long as the principal of or any accrued interest on
any Loan or any fee or any other amount payable under this Agreement is
outstanding and unpaid and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.14, 2.15, 2.16 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, or the termination of this Agreement or any provision hereof.
SECTION 9.06    Counterparts; Integration; Effectiveness; Joint and Several.
(c)    This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
(d)    This Agreement and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.
(e)    Except as provided in Section 4.01, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.
(f)    The obligations of Borrower hereunder shall not be affected by (a) the
failure of the Administrative Agent or any Lender to assert any claim or demand
or to enforce any right or remedy against Borrower under the provisions of this
Agreement, any other Loan Document or otherwise; (b) any extension or renewal of
any of the Obligations; (c) any rescission, waiver, amendment or modification
of, or release from, any of the terms or provisions of this Agreement, or any
other Loan Document or agreement; (d) any default, failure or delay, willful or
otherwise, in the performance of any of the Obligations; (e) the failure of the
Administrative Agent to take any steps to perfect and maintain any security
interest in, or to preserve any rights to, any security or collateral for the
Obligations, if any; (f) any change in the corporate, partnership or other
existence, structure or ownership of the Borrower or any other guarantor of any
of the Obligations; (g) the enforceability or validity of the Obligations or any
part thereof or the genuineness, enforceability or validity of any agreement
relating thereto or with respect to any collateral securing the Obligations or
any part thereof, or any other invalidity or unenforceability relating to or
against the Borrower or any other guarantor of any of the Obligations, for any
reason related to this Agreement, any other Loan Document, or any provision of
applicable law, decree, order or regulation of any jurisdiction purporting to
prohibit the payment by the Borrower or any other guarantor of the Obligations,
of any of the Obligations or otherwise affecting any term of any of the
Obligations; or (h) any other act omission or delay to do any other act which
may or might in any manner or to any extent vary the risk of the Borrower or
otherwise operate as a

68

--------------------------------------------------------------------------------




discharge of a guarantor as a matter of law or equity or which would impair or
eliminate any right of the Borrower to subrogation.
(g)    The obligations of Borrower hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of any
of the Obligations, any impossibility in the performance of any of the
Obligations or otherwise.
(h)    The Borrower further agrees that its obligations hereunder shall continue
to be effective or be reinstated, as the case may be, if at any time payment or
any part thereof of any Obligation (including a payment effected through
exercise of a right of setoff) is rescinded, or is or must otherwise be restored
or returned by the Administrative Agent or any Lender upon the insolvency,
bankruptcy or reorganization of Borrower or otherwise (including pursuant to any
settlement entered by a holder of Obligations in its discretion.
SECTION 9.07    Severability . Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08    Right of Setoff . If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. Each Lender agrees promptly to notify the Borrower
after any such setoff and application made by such Lender, provided that the
failure to give such notice shall not affect the validity of such setoff and
application. The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.
SECTION 9.09    Governing Law; Jurisdiction; Consent to Service of Process.
(i)    This Agreement shall be governed by, and construed in accordance with,
the laws of the State of New York.
(j)    The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the state and federal
courts in Pittsburgh, Pennsylvania and in New York, New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any other Loan Document, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or

69

--------------------------------------------------------------------------------




proceeding may be heard and determined in such State or, to the extent permitted
by law, in such Federal court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrower or its properties in the courts of any jurisdiction.
(k)    The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(l)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
SECTION 9.10    WAIVER OF JURY TRIAL . EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
SECTION 9.11    Headings . Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12    Confidentiality . Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates'
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder,

70

--------------------------------------------------------------------------------




(f) subject to an agreement containing provisions substantially the same as
those of this Section, to any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, (g) with the consent of the Borrower or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent or any Lender
on a nonconfidential basis from a source other than the Borrower, or (i) to the
extent requested by, or required to be disclosed to, any nationally recognized
rating agency or similar authority having jurisdiction over it. For the purposes
of this Section, “Information” means all information received from any Credit
Party relating to the Credit Party or its business, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by any Credit Party; provided that, in
the case of information received from any Credit Party after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
SECTION 9.13    Interest Rate Limitation . If at any time there exists a maximum
rate of interest which may be contracted for, charged, taken, received or
reserved by the Lenders in accordance with applicable law (the “Maximum Rate”),
then notwithstanding anything herein to the contrary, at any time the interest
applicable to any Loan, together with all fees, charges and other amounts which
are treated as interest on such Loan under applicable law (collectively, the
“Charges”), shall exceed such Maximum Rate, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been paid in respect of such Loan but were
not payable as result of the operation of this Section shall be cumulated and
the interest and Charges payable to the Lenders in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by the Lenders. If, for
any reason whatsoever, the Charges paid or received on the Loans produces a rate
which exceeds the Maximum Rate, the Lenders shall credit against the principal
of the Loans (or, if such indebtedness shall have been paid in full, shall
refund to the payor of such Charges) such portion of said Charges as shall be
necessary to cause the interest paid on the Loans to produce a rate equal to the
Maximum Rate. All sums paid or agreed to be paid to the holders of the Loans for
the use, forbearance or detention of the Loans shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and spread in equal parts
throughout the full term of this Agreement, so that the interest rate is uniform
throughout the full term of this Agreement. The provisions of this Section shall
control all agreements, whether now or hereafter existing and whether written or
oral, between the parties hereto. Without notice to the Borrower or any other
person or entity, the Maximum Rate, if any, shall automatically fluctuate upward
and downward as and in the amount by which such maximum nonusurious rate of
interest permitted by applicable law fluctuates.
SECTION 9.14    USA PATRIOT Act . Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies

71

--------------------------------------------------------------------------------




the Borrower, which information includes the name and address of the Borrower
and other information that will allow such Lender to identify the Borrower in
accordance with the Act. Each Credit Party will provide such information and
take such actions as are reasonably requested by the Administrative Agent or any
Lender in order to assist the Administrative Agent and the Lenders in
maintaining compliance with the Patriot Act.



72

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
EDUCATION REALTY OPERATING PARTNERSHIP, LP, a Delaware limited partnership


By: EDUCATION REALTY OP GP, INC., a Delaware corporation, its General Partner


By: /s/ J. Drew Koester                Name: J. Drew Koester
Title: Chief Accounting Officer,
Senior Vice President and Assistant Secretary




S - 1

--------------------------------------------------------------------------------






The Parent joins in the execution of this Agreement to evidence its agreement to
the provisions of Sections 5.01, 5.17, 6.06 and 6.08 of this Agreement.
EDUCATION REALTY TRUST, INC.






By:    /s/ J. Drew Koester

Name: J. Drew Koester
Title:
Chief Accounting Officer,

Senior Vice President and Assistant Secretary










S - 2

--------------------------------------------------------------------------------




Signature page to Credit Agreement with Education Realty Operating Partnership,
LP


PNC BANK, NATIONAL ASSOCIATION,
individually and as Administrative Agent,




By:    /s/ Andrew T. White
Name: Andrew White
Senior Vice President





S - 3

--------------------------------------------------------------------------------




Signature page to Credit Agreement with Education Realty Operating Partnership,
LP


REGIONS BANK




By:    /s/ T. Barrett Vawter
Name:    T. Barrett Vawter
Title:
Vice President
Real Estate Corporate Banking







Address:
1900 5th Avenue North, 15th Floor
Birmingham, Alabama 35203
Attention: Terri Crowe
Telephone No.: (205) 581-7614
Telecopy No.: (205) 264-5456

S - 4

--------------------------------------------------------------------------------




Signature page to Credit Agreement with Education Realty Operating Partnership,
LP


U.S. BANK NATIONAL ASSOCIATION




By:    /s/ Lori Y. Jensen
Name:    Lori Y. Jensen
Title:    Senior Vice President


Address:
1100 Abernathy Rd NE
Bldg # 500, Suite # 1250
Atlanta, Georgia 30328
Attention:    Lori Y. Jensen
Telephone No.: 770-512-3118
Telecopy No.: 770-512-3130







S - 5

--------------------------------------------------------------------------------




Signature page to Credit Agreement with Education Realty Operating Partnership,
LP


FIFTH THIRD BANK, an Ohio banking corporation




By:    /s/ Michael P. Perillo
Name:    Michael P. Perillo
Title:    Assistant Vice President


Address:
222 S. Riverside Plaza
Chicago, IL 60606
Attention:    Michael P. Perillo
Telephone No.:    (312) 704-6829
Telecopy No.:         (312) 704-7364

S - 6

--------------------------------------------------------------------------------




Signature page to Credit Agreement with Education Realty Operating Partnership,
LP


KEYBANK NATIONAL ASSOCIATION




By:    /s/ Jeffry M. Morrison
Name:    Jeffry M. Morrison
Title:    Regional Executive


Address:
225 Franklin 18th FL
Boston, MA 02110
Attention:    Gregory W. Lane
Telephone No.: 617-385-6212
Telecopy No.: 617-385-6292

S - 7

--------------------------------------------------------------------------------




SCHEDULE 2.01


LENDER
AGGREGATE TERM LOAN COMMITMENT
APPLICABLE PERCENTAGE
TRANCHE A COMMITMENT
TRANCHE A APPLICABLE PERCENTAGE
TRANCHE B COMMITMENT
TRANCHE B APPLICABLE PERCENTAGE
PNC BANK, NATIONAL ASSOCIATION
$75,000,000
40.0000000000%
$50,000,000
40.8163265300%
$25,000,000
38.4615384600%
REGIONS BANK
$40,000,000
21.3333333300%
$40,000,000
32.6530612200%
N/A
N/A
U.S. BANK
$45,000,000
24.0000000000%
$15,000,000
12.2448979600%
$30,000,000
46.1538461500%
FIFTH THIRD BANK
$15,000,000
8.0000000000%
$10,000,000
8.1632653060%
$5,000,000
7.6923076920%
KEYBANK
$12,500,000
6.6666666670%
$7,500,000
6.1224489800%
$5,000,000
7.6923076920%
TOTAL
$187,500,000
100.0000000000%
$122,500,000
100.0000000000%
$65,000,000
100.0000000000%












Schedule 2.01 - 1

--------------------------------------------------------------------------------




SCHEDULE 3.05(F)




1.    Earthquake or Seismic Area –


The Berk
2315 College Ave
Berkeley, California 94704


University Village Towers
3500 Iowa Avenue
Riverside, CA 92507











Schedule 3.05(F) – 1

--------------------------------------------------------------------------------




SCHEDULE 3.07


NONE
.

Schedule 3.07 – 1

--------------------------------------------------------------------------------




SCHEDULE 3.15
LIST OF SUBSIDIARIES




109 Tower FL LLC
EDR Phoenix, LLC
28th and Aurora at Boulder LLC
EDR State College Limited Partnership
3949 Lindell, LLC
EDR State College, Inc.
Anderson Road Lafayette LLC
EDR State College, LLC
Anderson Road Oxford LLC
EDR Statesboro, LLC
AOD/Raleigh Residence Hall, LLC (Inactive)
EDR Stillwater Limited Partnership
Blacksburg VA Housing LLC
EDR Stillwater, Inc.
Cape Place (DE), LLC
EDR Stillwater, LLC
Carrollton Place, LLC
EDR Storrs LLC
Centre Lubbock TX LLC
EDR Storrs II LLC
Chapel Hill Durham NC GP LLC
EDR Storrs IC LLC
Chapel Hill Durham NC LP
EDR Syracuse Campus West LLC
Cottages W. Lafayette IN LLC
EDR Syracuse, LLC
CV East Lansing MI LLC
EDR Tallahassee I, LLC
District on Apache Tempe AZ LLC
EDR Tallahassee Limited Partnership
District on 5th Tucson AZ LLC
EDR Tallahassee, Inc.
EDR Athens I, LLC
EDR Tallahassee, LLC
EDR Auburn, LLC(Inactive)
EDR Tampa Limited Partnership(Inactive)
EDR Austin LLC
EDR Tampa, Inc. (Inactive)
EDR Berkeley LLC
EDR Tampa, LLC(Inactive)
EDR Berkeley LP
EDR Technology LLC
EDR Carbondale, LLC
East Edge Tuscaloosa LLC
EDR Cayce Manager, Inc. (Inactive)
EDR Tuscaloosa LLC
EDR Cayce, LLC(Inactive)
EDR Wabash Limited Partnership(Inactive)
EDR Charlottesville LLC
EDR Wabash, Inc. (Inactive)
EDR Charlottesville Jefferson LLC
EDR Wabash, LLC(Inactive)
EDR Charlottesville Wertland LLC
EDR Western Michigan Limited Partnership
EDR Columbia Limited Partnership
EDR Western Michigan, Inc.
EDR Columbia, Inc.
EDR Western Michigan, LLC
EDR Columbia, LLC
Education Realty OP GP, Inc.
EDR Columbus Limited Partnership
Education Realty OP Limited Partner Trust
EDR Columbus, Inc.
Education Realty Operating Partnership, LP
EDR Columbus, LLC
Education Realty Trust, Inc.
EDR Development LLC
Education Realty Trust, LLC
EDR Employment Resources, LLC
Fifth Street MN LLC
EDR Fund GP, Inc.
Fort Greene Brooklyn NY LLC
EDR Gainesville GP, LLC
GM Westberry LLC
EDR Gainesville Limited Partnership
Irish Row at Vaness LLC
EDR Greensboro, LLC
Lemon Street Tempe AZ LLC(Inactive)
EDR Investment Advisor Inc.
Louisville KY Housing Member LLC
EDR Investment Fund, LP
Louisville KY Housing Manager LLC
EDR Knoxville Limited Partnership
Province Kent OH LLC
EDR Knoxville, Inc.
Retreat at Louisville LLC


Schedule 3.15 – 1

--------------------------------------------------------------------------------




EDR Knoxville, LLC
Retreat at State College LLC
EDR Lawrence Limited Partnership(Inactive)
River Place (DE), LLC
EDR Lawrence, Inc. (Inactive)
San Marcos Student Housing Manager LLC
EDR Lawrence, LLC(Inactive)
San Marcos Student Housing Owner LLC
EDR Lexington I LLC
State College Housing LLC
EDR Lexington II LLC
Stinson at Norman, LLC
EDR Lexington III LLC
Stillwater Student Housing Manager LLC
EDR Lexington IV LLC
Stillwater Student Housing Owner LLC
EDR Lexington V LLC
Suites Lubbock TX LLC
EDR Lexington VI LLC
The Province Greenville NC LP
EDR Lexington VII LLC
The Province Greenville NC GP LLC
EDR Limpar, LLC
University Towers OP GP, LLC
EDR Lubbock Limited Partnership (Inactive)
University Towers Operating Partnership, LP
EDR Lubbock, LLC (Inactive)
University Towers Raleigh Services, LLC
EDR Management Inc.
University Village - Greensboro, LLC
EDR Manager, LLC
University Village Towers, LLC
EDR Murfreesboro, LLC (Inactive)
University Village Towers, LP
EDR OP Development LLC
Varsity Ann Arbor Equity Partners, LLC
EDR Orlando Limited Partnership
Varsity Ann Arbor MI LLC
EDR Orlando, Inc.
Varsity at Ann Arbor, LLC
EDR Orlando, LLC
West Clayton GA LLC
EDR Oxford, LLC
 
EDR Phoenix/Summa West LLC
 
 
 
 
 












Schedule 3.15 – 2

--------------------------------------------------------------------------------




SCHEDULE 5.12
UNENCUMBERED POOL


1.    Players Club Tallahassee – Tallahassee, Leon County, FL
2.    605 West – Durham, Durham County, NC
3.    The Commons at Tallahassee – Tallahassee, Leon County, FL
4.    109 Tower – Miami, Miami-Dade County, FL
5.    Campus Creek – Oxford, Lafayette County, MS
6.    Grandmarc at the Corner – Charlottesville, Albemarle County, VA*
7.    Wertland Square – Charlottesville, Albemarle County, VA
8.    Jefferson Commons – Charlottesville, Albemarle County, VA
9.    Central Hall – Lexington, Fayette County, KY**
10.    The Lofts Orlando – Orlando, Orange County, FL
11.    Campus Lodge – Gainesville, Alachua County, FL
12.    The District on Apache – Tempe, Maricopa County, AZ
13.    The District on 5th – Tucson, Pima County, AZ
14.    Campus Village – East Lansing, Ingham County, MI*
15.    Province at Kent State – Kent, Portage County, OH
16.    The Province – Greenville, Pitt County, NC
17.    The Berk – Berkeley, Alameda County, CA
18.    University Village Tower – Riverside, Riverside County, CA
19.     The Retreat at State College – State College, Centre County, PA
20.    The Cottages on Lindberg – West Lafayette, Tippecanoe County, IN
21.    2400 Nueces – Austin, Travis County, TX
22.    3949 Lindell – St. Louis, Saint Louis City, MO
23.    University Village on Colvin – Syracuse, Onondaga County, NY**
24.    Carrollton Crossing – Carrollton, Carroll County, GA
25.    The Avenue at Southern – Statesboro, Bulloch County, GA
26.    Campus West – Syracuse, Onondaga County, NY*
27.    East Edge – Tuscaloosa, Tuscaloosa County, AL
28.     The Oaks on the Square – Phase I and II – Storrs, Tolland County, CT
29.     Grandmarc at Westberry Place – Fort Worth, Denton County, TX*
30.    Woodland Glen I and II – Lexington, Fayette County, KY**
31.     The Lotus – Boulder, Boulder County, CO
32.     Champions Court II – Lexington, Fayette County, KY**
33.    Haggin Hall I – Lexington, Fayette County, KY**
34.     Champions Court I – Lexington, Fayette County, KY**




* denotes Eligible Off Campus Ground Lease
** denotes Eligible Property Lease





Schedule 5.12 – 1

--------------------------------------------------------------------------------









Schedule 5.12 – 2

--------------------------------------------------------------------------------




SCHEDULE 6.02
EXISTING LIENS


None





Schedule 6.02 – 1

--------------------------------------------------------------------------------




CREDIT AGREEMENT
EXHIBIT A
ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any guarantees included in such facilities) and (ii)
to the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of the Assignor (in its capacity as a
Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.


1.    Assignor:    ______________________________


2.    Assignee:    ______________________________
[and is an Affiliate/Approved Fund of [identify Lender]]


3.    Borrower:    Education Realty Operating Partnership, LP and certain of its
Subsidiaries


4.
Administrative Agent:    PNC Bank, National Association, as the administrative
agent under the Credit Agreement


A-1

--------------------------------------------------------------------------------






5.
Credit Agreement:    The Amended and Restated Credit Agreement dated as of
November 19, 2014, among Education Realty Operating Partnership, LP, certain of
its Subsidiaries, the Lenders parties thereto, PNC Bank, National Association,
as Administrative Agent, and the other agents parties thereto



6.    Assigned Interest:
    
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage
Assigned of Commitment/Loans
$_____
$_____
_____%
$_____
$_____
_____%
$_____
$_____
_____%





Effective Date:
______________________, 20____ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]



The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR


[NAME OF ASSIGNOR]




By:                            
Title:                            


ASSIGNEE


[NAME OF ASSIGNEE]




By:                            
Title:                            


[Consented to and] Accepted:


[PNC Bank, National Association], as
Administrative Agent

A-2

--------------------------------------------------------------------------------








By:                        
Title:                        




[Consented to:]


[NAME OF RELEVANT PARTY]




By:                        
Title:                        

A-3

--------------------------------------------------------------------------------




ANNEX 1


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

A-4

--------------------------------------------------------------------------------




3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



A-5

--------------------------------------------------------------------------------








CREDIT AGREEMENT


EXHIBIT B


FORM OF COMPLIANCE CERTIFICATE


 
PNC Bank, National Association
 
 
 
 
 
as Administrative Agent
 
 
 
 
 
 
 
1600 Market Street, 31st Floor
 
 
 
 
 
 
 
 
Philadelphia, Pennsylvania 19103
 
 
 
 
 
 
 
 
Attention:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Attn: Mr. Andrew White
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
RE: Education Realty Operating Partnership, LP
 
Compliance Certificate for
____________
through
__________
 
 
 
 
 
 
 
 
 
 
Dear Ladies and Gentlemen:


 
 
 
 
 
This Compliance Certificate is made with reference to that certain Amended and
Restated Credit Agreement dated as of November 19, 2014 (as amended,
supplemented or otherwise modified from time to time, the "Credit Agreement"),
among Education Realty Operating Partnership, LP (collectively, the "Borrower"),
the financial institutions party thereto, as lenders, and PNC Bank, National
Association, as Administrative Agent. All capitalized terms used in this
Compliance Certificate (including any attachments hereto) and not otherwise
defined in this Compliance Certificate shall have the meanings set forth for
such terms in the Credit Agreement. All Section references herein shall refer to
the Credit Agreement.
 
 
 
 
 
 
 
 
 
 
I hereby certify that I am the Chief Accounting Officer of Education Realty
Operating Partnership, LP, and that I make this Certificate on behalf of
Borrower. I further represent and certify on behalf of the Borrower as follows
as of the date of this Compliance Certificate:
 
 
 
 
 
 
 
 
 
 
 
I have reviewed the terms of the Loan Documents and have made, or have caused to
be made under my supervision, a review in reasonable detail of the transactions
and consolidated and consolidating financial condition of the Borrower and its
Subsidiaries, during the accounting period (the "Reporting Period") covered by
the financial reports delivered simultaneous herewith pursuant to Section
5.01[(a)][(b)], and that such review has not disclosed the existence during or
at the end of such Reporting Period (and that I do not have knowledge of the
existence as at the date hereof) of any condition or event which constitutes a
Default or Event of Default.
 
 
 
 
 
 
 
 
 
 
 
 
All referenced dollar amounts in this certificate are stated in thousands unless
otherwise noted.
 
 
 
 
 
 
 
 
 
 
 
 
 
Attached hereto as Schedule A-1 is a list of the Real Property that comprises
the Unencumbered Pool and the Unencumbered Asset Value, and Schedule A-2 is a
list of the Real Property assets that were identified as being in the
Unencumbered Pool in the last Compliance Certificate and that are no longer
qualified to be in the Unencumbered Pool as of the last day of the Reporting
Period.
 
 
 
 
 
 
 
 
 
 
 


B-1

--------------------------------------------------------------------------------




 
Attached hereto as Schedule B-1 is a detailed calculation of Interest Expense
for the Reporting Period and Schedule B-2 is a detailed calculation of Interest
Expense, principal paid and due and payable on Indebtedness, and cash dividends
payable on the Parent's preferred stock for the Reporting Period, which amounts
aggregated:
 
 
 
 
 
 
 
 
 
 
 
 
Schedule B-1
$
 
 
Schedule B-2
$
 
 
 
 
 
 
 
 
 
 
 
 
Attached hereto as Schedule C is a detailed calculation of EBITDA for the
Reporting Period, which amount was:
 
 
 
 
 
 
 
 
 
 
 
 
Schedule C EBITDA
 
 
 
$
 
 
 
 
 
 
 
 
 
 
 
As of the last day of the Reporting Period:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1.
Fixed Charge Coverage Ratio Calculation:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
( a )
EBITDA
 
 
 
$
 
( b )
Capital Expenditure Reserve
 
 
 
$
 
( c )
(a)-(b)
 
 
 
 
 
$
 
( d )
Adjusted EBIDTA
Principal paid and due and payable plus Interest
 
 
 
 
 
 
Expense plus cash dividends on preferred stock
 
 
$
 
( d )
Fixed Charge Coverage Ratio ((c) to ((d))
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Covenant: 1.50 :1.00
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2.
Tangible Net Worth ("TNW"):
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Tangible Net Worth at closing
 
 
 
$750,000,000.00
 
 
 
 
 
 
 
 
 
 
 
Required Tangible Net Worth
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Net Proceeds of Offerings after Effective Date
$
 
 
 
 
 
 
 
 
 
75
%
 
 
 
 
 
 
 
 
$
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Plus
 
 
 
$
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Required Tangible Net Worth
 
 
$
 
 
 
 
 
 
 
 
 
 
 
 
 
Covenant: Current TNW must exceed required TNW
 
 
 
 
 
 
 
 
 
 
 
 
3.
Total Leverage Ratio Calculation:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
( a )
Indebtedness
 
 
 
 
$
 
( b )
Total Asset Value
 
 
 
 


B-2

--------------------------------------------------------------------------------




 
( c )
Total Leverage Ratio
 
 
 
 
%
 
 
 
 
 
 
 
 
 
 
 
 
Covenant: less than sixty percent (60%) at all times
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
4.
Total Secured Debt Ratio:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
( a )
Secured Debt
 
 
$
 
( b )
Total Asset Value
 
 
$
 
( c )
Total Secured Debt Ratio
 
 
%
 
 
 
 
 
 
 
 
 
 
 
 
Covenant: no greater than 40%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
5.
Total Unsecured Debt to Unencumbered Asset Value
 
 
 
 
 
 
 
 
 
 
 
 
 
 
( a )
Total Unsecured Debt
 
 
$
 
( b )
Unencumbered Asset Value
 
 
$
 
 
 
 
 
 
 
 
 
 
 
 
Covenant: no greater than 60%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
6.
Unsecured Interest Coverage
 
 
 
 
 




 
 
 
(i) Adjusted Unencumbered NOI
$_____
 
 
(ii) Unsecured Interest Expense
$_____
 
 
(iii) (i) / (ii)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Covenant: Not less than 1.75 to 1.0
 
 
 
_____
 
 
 
 
 
 
 
 
 
 
7.
( a )
( i )
Investments in Unconsolidated Affiliates
 
$
 
 
 
 
 
 
 
 
 
 
 
( b )
( i )
Investments in undeveloped land
 
 
$
 
 
 
 
 
 
 
 
 
 
 
( c )
( i )
Investments in Assets Under Development
 
$
 
 
 
 
 
 
 
 
 
 
 
( d )
( i )
Investments in Real Property not constituting
 
 
 
 
 
 
collegiate housing communities
 
$
 
( e )
( i )
Investments in undeveloped land, Unconsolidated
 
 
 
 
 
Affiliates, Assets Under Development and
 
 
 
 
 
 
non-collegiate housing communities
$
 
 
( ii )
Total Asset Value
 
 
 
$
 
 
( iii )
(i) / (ii), expressed as a percentage
 
 
___%
 
 
 
 
 
 
 
 
 
 
 
 
Covenant: <30%
 
 
 
 
 
 
 
 
 
 
 
 
 
 


B-3

--------------------------------------------------------------------------------




8.
Restricted Payments
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(a)
Restricted Payments to be made on or after ______________ for reporting period
 
 
and restricted payments made preceding 3 quarters


Covenant: any increased Restricted Payment, when added to all Restricted
Payments made during the 3 immediately preceding calendar quarters, shall not
exceed 95% of Funds From Operations for the applicable period
 
 
 
 
 
 
 
 
 
 
 
 
 
2Q 201_ Dividend per share Common Stock
$
 
 
 
1Q 201_ Dividend per share Common Stock ______
$
 
 
 
4Q 201_ Dividend per share Common Stock ______
$
 
 
 
3Q 201_ Dividend per share Common Stock _______
$
 
 
 
 
 
 
 
 
 
 
 
This Compliance Certificate has been executed and delivered as of the date set
forth above.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EDUCATION REALTY OPERATING PARTNERSHIP, LP
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
Education Realty OP GP, Inc., General Partner
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
Name:
J. Drew Koester
 
 
 
 
 
 
 
Title:
Senior Vice President and Chief Accounting Officer
 
 
 
 
 
 
 
 
 
 










B-4

--------------------------------------------------------------------------------




CREDIT AGREEMENT


EXHIBIT C


FORM OF GUARANTY


THIS GUARANTY dated as of _______________, 2014, executed and delivered by the
undersigned (the “Guarantor”), in favor of (a) PNC BANK, NATIONAL ASSOCIATION,
in its capacity as Administrative Agent (the “Agent”) for the Lenders under that
certain Amended and Restated Credit Agreement dated as of November 19, 2014, by
and among EDUCATION REALTY OPERATING PARTNERSHIP, LP (the “Borrower”), the
financial institutions party thereto and their assignees in accordance therewith
(the “Lenders”), and the Agent (as the same may be amended, restated,
supplemented or otherwise modified from time to time in accordance with its
terms, the “Credit Agreement”) and (b) the Lenders.
WHEREAS, pursuant to the Credit Agreement, the Lenders have made available to
the Borrower certain financial accommodations on the terms and conditions set
forth in the Credit Agreement;
WHEREAS, the Borrower and the Guarantor, though separate legal entities, are
mutually dependent on each other in the conduct of their respective businesses
as an integrated operation and have determined it to be in their mutual best
interests to obtain financing from the Agent and the Lenders through their
collective efforts;
WHEREAS, the Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent and the Lenders making such financial accommodations
available to the Borrower under the Credit Agreement and, accordingly, the
Guarantor is willing to guarantee the Borrower’s obligations to the Agent and
the Lenders on the terms and conditions contained herein; and
WHEREAS, the Guarantor’s execution and delivery of this Guaranty is one of the
conditions precedent to the Agent and the Lenders making, or continuing to make,
such financial accommodations to the Borrower.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the Guarantor, the Guarantor agrees as
follows:
Section 1. Guaranty. The Guarantor hereby absolutely and unconditionally
guaranties the due and punctual payment and performance of all of the following
when due (collectively referred to as the “Obligations”): (a) all indebtedness
and obligations owing by the Borrower to any of the Lenders or the Agent under
or in connection with the Credit Agreement and any other Loan Document,
including without limitation, the repayment of all principal of the Loans made
by the Lenders to the Borrower under the Credit Agreement and the payment of all
interest, fees, charges, reasonable attorneys’ fees and other amounts payable to
any Lender or the Agent thereunder or in connection therewith (including any
Hedging Agreement, except with respect to the Guarantor, if and to the extent
that, all or a portion of the guaranty of the Guarantor of obligations under the
Hedging Agreement is or becomes illegal under the Commodity Exchange Act or any
rule, regulation

C-1

--------------------------------------------------------------------------------




or order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of the Guarantor’s failure at
the time a Transaction is entered into under the Hedge Agreement to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder); (b) any and all extensions, renewals,
modifications, amendments or substitutions of the foregoing; and (c) all
expenses, including, without limitation, reasonable attorneys’ fees and
disbursements, that are incurred by the Lenders or the Agent in the enforcement
of any of the foregoing or any obligation of the Guarantor hereunder.
Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of the Guarantor for its
own account. Accordingly, the Lenders and the Agent shall not be obligated or
required before enforcing this Guaranty against the Guarantor: (a) to pursue any
right or remedy the Lenders or the Agent may have against the Borrower or any
other Person or commence any suit or other proceeding against the Borrower or
any other Person in any court or other tribunal; (b) to make any claim in a
liquidation or bankruptcy of the Borrower or any other Person; or (c) to make
demand of the Borrower or any other Person or to enforce or seek to enforce or
realize upon any collateral security held by the Lenders or the Agent which may
secure any of the Obligations. In this connection, the Guarantor hereby waives
the right of the Guarantor to require any holder of the Obligations to take
action against the Borrower as provided by any legal requirement of any
Governmental Authority.
Section 3. Guaranty Absolute. The Guarantor guarantees that the Obligations will
be paid strictly in accordance with the terms of the documents evidencing the
same, regardless of any legal requirement now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Agent or the
Lenders with respect thereto. The liability of the Guarantor under this Guaranty
shall be absolute and unconditional in accordance with its terms and shall
remain in full force and effect without regard to, and shall not be released,
suspended, discharged, terminated or otherwise affected by, any circumstance or
occurrence whatsoever (other than the full and final payment and performance of
the Obligations), including, without limitation, the following (whether or not
the Guarantor consents thereto or has notice thereof):
(a)    (i) any change in the amount, interest rate or due date or other term of
any of the Obligations; (ii) any change in the time, place or manner of payment
of all or any portion of the Obligations; (iii) any amendment or waiver of, or
consent to the departure from or other indulgence with respect to, the Credit
Agreement, any other Loan Document, or any other document or instrument
evidencing or relating to any Obligations; or (iv) any waiver, renewal,
extension, addition, or supplement to, or deletion from, or any other action or
inaction under or in respect of, the Credit Agreement, any of the other Loan
Documents, or any other documents, instruments or agreements relating to the
Obligations or any other instrument or agreement referred to therein or
evidencing any Obligations or any assignment or transfer of any of the
foregoing;
(b)    any lack of validity or enforceability of the Credit Agreement, any of
the other Loan Documents, or any other document, instrument or agreement
referred to therein or evidencing any Obligations or any assignment or transfer
of any of the foregoing;

C-2

--------------------------------------------------------------------------------




(c)    any furnishing to the Agent or the Lenders of any security for the
Obligations, or any sale, exchange, release or surrender of, or realization on,
any collateral security for the Obligations;
(d)    any settlement or compromise of any of the Obligations, any security
therefor, or any liability of any other party with respect to the Obligations,
or any subordination of the payment of the Obligations to the payment of any
other liability of the Borrower;
(e)    any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to the Borrower or
any other Person, or any action taken with respect to this Guaranty by any
trustee or receiver, or by any court, in any such proceeding;
(f)    any nonperfection of any security interest or other Lien on any of the
collateral securing any of the Obligations;
(g)    any act or failure to act by the Borrower or any other Person which may
adversely affect the Guarantor’s subrogation rights, if any, against the
Borrower to recover payments made under this Guaranty;
(h)    any application of sums paid by the Borrower or any other Person with
respect to the liabilities of the Borrower to the Agent or the Lenders,
regardless of what liabilities of the Borrower remain unpaid;
(i)    any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof; or
(j)    any other circumstance which might otherwise constitute a defense
available to, or a discharge of, the Guarantor hereunder.
Section 4. Action with Respect to Obligations. The Lenders and the Agent may in
accordance with the Credit Agreement, at any time and from time to time, without
the consent of, or notice to, the Guarantor, and without discharging the
Guarantor from its obligations hereunder take any and all actions described in
Section 3 and may otherwise: (a) amend, modify, alter or supplement the terms of
any of the Obligations, including, but not limited to, extending or shortening
the time of payment of any of the Obligations or the interest rate that may
accrue on any of the Obligations; (b) amend, modify, alter or supplement the
Credit Agreement or any other Loan Document; (c) sell, exchange, release or
otherwise deal with all, or any part, of any collateral securing any of the
Obligations; (d) release any Person liable in any manner for the payment or
collection of the Obligations; (e) exercise, or refrain from exercising, any
rights against the Borrower or any other Person; and (f) apply any sum, by
whomsoever paid or however realized, to the Obligations in such order as the
Lenders or the Agent shall elect in accordance with the Credit Agreement.
Section 5. Representations and Warranties. The Guarantor hereby makes to the
Agent and the Lenders all of the representations and warranties made by the
Borrower with respect to or in any way relating to the Guarantor in the Credit
Agreement and the other Loan Documents, as if the same were set forth herein in
full.

C-3

--------------------------------------------------------------------------------




Section 6. Covenants. The Guarantor will comply with all covenants which the
Borrower is to cause the Guarantor to comply with under the terms of the Credit
Agreement or any other Loan Documents.
Section 7. Waiver. The Guarantor, to the fullest extent permitted by applicable
law, hereby waives notice of acceptance hereof or any presentment, demand,
protest or notice of any kind, and any other act or thing, or omission or delay
to do any other act or thing, which in any manner or to any extent might vary
the risk of the Guarantor or which otherwise might operate to discharge the
Guarantor from its obligations hereunder.
Section 8. Inability to Accelerate Loan. If the Agent and/or the Lenders are
prevented from demanding or accelerating payment thereof by reason of any
automatic stay or otherwise, the Agent and/or the Lenders shall be entitled to
receive from the Guarantor, upon demand therefor, the sums which otherwise would
have been due had such demand or acceleration occurred.
Section 9. Reinstatement of Obligations. The Guarantor agrees that this Guaranty
shall continue to be effective or be reinstated, as the case may be, with
respect to any Obligations if at any time payment of any such Obligations is
rescinded or otherwise must be restored by the Agent and/or the Lenders upon the
bankruptcy or reorganization of the Borrower or the Guarantor or otherwise.
Section 10. Subrogation. Until all of the Obligations shall have been
indefeasibly paid in full, any right of subrogation the Guarantor may have shall
be subordinate to the rights of Agent and the Lenders and the Guarantor hereby
waives any right to enforce any remedy which the Agent and/or the Lenders now
have or may hereafter have against the Borrower, and the Guarantor hereby waives
any benefit of, and any right to participate in, any security or collateral
given to the Agent and the Lenders to secure payment or performance of any of
the Obligations.
Section 11. Payments Free and Clear. All sums payable by the Guarantor hereunder
shall be made free and clear of and without deduction for any Indemnified Taxes
(as defined in the Credit Agreement) or Other Taxes (as defined in the Credit
Agreement); provided that if the Guarantor shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section),
the Agent or any Lender (as defined in the Credit Agreement) (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made; (ii) the Guarantor shall make such deductions; and (iii)
the Guarantor shall pay the full amount deducted to the relevant Governmental
Authority (as defined in the Credit Agreement) in accordance with applicable
law.
Section 12. Set-off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, each Lender is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by such Lender to or for the credit or the account of the
Guarantor against any of and all the obligations of the Guarantor now or
hereafter existing under this Guaranty held by such Lender then due and payable.
The Guarantor agrees, to the fullest extent it may effectively do so

C-4

--------------------------------------------------------------------------------




under applicable law, that any holder of a participation in a Note, whether or
not acquired pursuant to the applicable provisions of the Credit Agreement, may
exercise rights of setoff or counterclaim and other rights with respect to such
participation as fully as if such holder of a participation were a direct
creditor of the Guarantor in the amount of such participation.
Section 13. Subordination. The Guarantor hereby expressly covenants and agrees
for the benefit of the Agent and the Lenders that all obligations and
liabilities of the Borrower to the Guarantor of whatever description, including
without limitation, all intercompany receivables of the Guarantor from the
Borrower (collectively, the “Junior Claims”) shall be subordinate and junior in
right of payment to all Obligations; provided, however, that payment thereof may
be made so long as no Event of Default shall have occurred and be continuing. If
an Event of Default shall have occurred and be continuing, then the Guarantor
shall not accept any direct or indirect payment (in cash, property, securities
by setoff or otherwise) from the Borrower on account of or in any manner in
respect of any Junior Claim until all of the Obligations have been indefeasibly
paid in full.
Section 14. Avoidance Provisions. It is the intent of the Guarantor, the Agent
and the Lenders that in any Proceeding, the Guarantor’s maximum obligation
hereunder shall equal, but not exceed, the maximum amount which would not
otherwise cause the obligations of the Guarantor hereunder (or any other
obligations of the Guarantor to the Agent and the Lenders) to be avoidable or
unenforceable against the Guarantor in such Proceeding as a result of applicable
law, including without limitation, (a) Section 548 of the Bankruptcy Code of
1978, as amended (the “Bankruptcy Code”) and (b) any state fraudulent transfer
or fraudulent conveyance act or statute applied in such Proceeding, whether by
virtue of Section 544 of the Bankruptcy Code or otherwise. The applicable laws
under which the possible avoidance or unenforceability of the obligations of the
Guarantor hereunder (or any other obligations of the Guarantor to the Agent and
the Lenders) shall be determined in any such Proceeding are referred to as the
“Avoidance Provisions.” Accordingly, to the extent that the obligations of the
Guarantor hereunder would otherwise be subject to avoidance under the Avoidance
Provisions, the maximum Obligations for which the Guarantor shall be liable
hereunder shall be reduced to that amount which, as of the time any of the
Obligations are deemed to have been incurred under the Avoidance Provisions,
would not cause the obligations of the Guarantor hereunder (or any other
obligations of such Guarantor to the Agent and the Lenders), to be subject to
avoidance under the Avoidance Provisions. This Section is intended solely to
preserve the rights of the Agent and the Lenders hereunder to the maximum extent
that would not cause the obligations of the Guarantor hereunder to be subject to
avoidance under the Avoidance Provisions, and the Guarantor and no other Person
shall have any right or claim under this Section as against the Agent and the
Lenders that would not otherwise be available to such Person under the Avoidance
Provisions.
Section 15. Information. The Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Borrower and of all
other circumstances bearing upon the risk of nonpayment of any of the
Obligations and the nature, scope and extent of the risks that the Guarantor
assumes and incurs hereunder, and agrees that none of the Agent or any Lender
shall have any duty whatsoever to advise the Guarantor of information regarding
such circumstances or risks.

C-5

--------------------------------------------------------------------------------




Section 16. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
Section 17. Jurisdiction; Venue; JURY WAIVER.
(a)    The Guarantor hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the state and federal
courts in Pittsburgh, Pennsylvania and in New York, New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Guaranty or any other Loan Document, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such State or, to the extent permitted
by law, in such Federal court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Guaranty shall affect any right that the Agent
or any Lender may otherwise have to bring any action or proceeding relating to
this Guaranty or any other Loan Document against the Guarantor or its properties
in the courts of any jurisdiction.
(c)    The Guarantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Guaranty or any other Loan Document in any
court referred to in paragraph (a) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(d)    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTY, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
Section 18. Loan Accounts. The Agent may maintain books and accounts setting
forth the amounts of principal, interest and other sums paid and payable with
respect to the Obligations, and in the case of any dispute relating to any of
the outstanding amount, payment or receipt of Obligation or otherwise, the
entries in such account shall be binding upon the Guarantor as to the
outstanding amount of such Obligations and the amounts paid and payable with
respect thereto absent manifest

C-6

--------------------------------------------------------------------------------




error. The failure of the Agent to maintain such books and accounts shall not in
any way relieve or discharge the Guarantor of any of its obligations hereunder.
Section 19. Waiver of Remedies. No delay or failure on the part of the Agent or
the Lenders in the exercise of any right or remedy it may have against the
Guarantor hereunder or otherwise shall operate as a waiver thereof, and no
single or partial exercise by the Agent or the Lenders of any such right or
remedy shall preclude other or further exercise thereof or the exercise of any
other such right or remedy.
Section 20. Successors and Assigns. Each reference herein to the Agent or the
Lenders shall be deemed to include such Person’s respective successors and
assigns (including, but not limited to, any holder of the Obligations) in whose
favor the provisions of this Guaranty also shall inure, and each reference
herein to the Guarantor shall be deemed to include the Guarantor’s successors
and assigns, upon whom this Guaranty also shall be binding. The Lenders and the
Agent may, in accordance with the applicable provisions of the Credit Agreement,
assign, transfer or sell any Obligation, or grant or sell participation in any
Obligations, to any Person or entity without the consent of, or notice to, the
Guarantor and without releasing, discharging or modifying the Guarantor’s
obligations hereunder. The Guarantor hereby consents to the delivery by the
Agent or any Lender to any assignee, transferee or participant of any financial
or other information regarding the Borrower or the Guarantor. The Guarantor may
not assign or transfer its obligations hereunder to any Person.
Section 21. Amendments. This Guaranty may not be amended except as provided in
the Credit Agreement.
Section 22. Payments. All payments made by the Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the Agent
at the place and time provided for in the Credit Agreement on the date one (1)
Business Day after written demand therefor to the Guarantor by the Agent.
SECTION 23. [RESERVED].
Section 24. Notices. All notices, requests and other communications hereunder
shall be in writing and shall be given as provided in the Loan Agreement. The
Guarantor’s address for notice is set forth below its signature hereto.
Section 25. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.
Section 26. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.
Section 27. Definitions. (a) For the purposes of this Guaranty:

C-7

--------------------------------------------------------------------------------




“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning the Guarantor shall be commenced under the Bankruptcy Code or any
other applicable bankruptcy laws; (ii) a custodian (as defined in the Bankruptcy
Code or any other applicable bankruptcy laws) is appointed for, or takes charge
of, all or any substantial part of the property of the Guarantor; (iii) any
other proceeding under any applicable law, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up or composition for adjustment
of debts, whether now or hereafter in effect, is commenced relating to the
Guarantor; (iv) the Guarantor is adjudicated insolvent or bankrupt; (v) any
order of relief or other order approving any such case or proceeding is entered
by a court of competent jurisdiction; (vi) the Guarantor makes a general
assignment for the benefit of creditors; (vii) the Guarantor shall fail to pay,
or shall state that it is unable to pay, or shall be unable to pay, its debts
generally as they become due; (viii) the Guarantor shall call a meeting of its
creditors with a view to arranging a composition or adjustment of its debts;
(ix) the Guarantor shall by any act or failure to act indicate its consent to,
approval of or acquiescence in any of the foregoing; or (x) any corporate action
shall be taken by the Guarantor for the purpose of effecting any of the
foregoing.
(b)    Terms not otherwise defined herein are used herein with the respective
meanings given them in the Credit Agreement.

C-8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.
(GUARANTOR)
EDUCATION REALTY TRUST, INC.


By:    
Name:    
Title:    


Address for Notices:


c/o EDUCATION REALTY OPERATING
PARTNERSHIP, LP
999 South Shady Grove Road, Suite 600
Memphis, Tennessee 38120
Attention: ___________________________



C-9

--------------------------------------------------------------------------------




CREDIT AGREEMENT
EXHIBIT D
FORM OF NOTE




$_________________        __________, 2014




FOR VALUE RECEIVED, Education Realty Operating Partnership, LP (the “Maker”)
promises to pay without offset or counterclaim to the order of [insert name of
Lender], (“Payee”), the principal amount equal to the lesser of (x)
__________________________ ($_____________) or (y) the outstanding amount
advanced by Payee as a Loan (or Loans) under the Credit Agreement (as
hereinafter defined), payable in accordance with the terms of the Credit
Agreement.
Maker also promises to pay interest on the unpaid principal amount of this Note
(this “Note”) at the rates and at the times which shall be determined in
accordance with the provisions of that certain Amended and Restated Credit
Agreement dated of even date herewith, among Maker, the Lenders named therein,
and PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent for itself and the
Lenders (as hereafter amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Capitalized terms used herein without definition
shall have the meanings set forth in the Credit Agreement.
Amounts paid and prepaid hereunder may not be reborrowed.
This Note is subject to mandatory prepayment and prepayment at the option of the
Maker, as provided in the Credit Agreement.
This Note is issued pursuant to the Credit Agreement and is entitled to the
benefits of the Credit Agreement, reference to which is hereby made for a more
complete statement of the terms and conditions under which the Loan evidenced
hereby is made and is to be repaid.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK. MAKER AGREES THAT JURISDICTION AND VENUE FOR ANY ACTION
REGARDING THIS NOTE SHALL BE AS SET FORTH IN THE CREDIT AGREEMENT.
Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note may become, or may be declared to be, due and payable in the
manner, upon the conditions and with the effect provided in the Credit
Agreement.
Maker promises to pay all fees, costs and expenses incurred in the collection
and enforcement of this Note in accordance with the terms of the Credit
Agreement. Maker and any endorser of this Note hereby consents to renewals and
extensions of time at or after the maturity hereof, without notice, and hereby
waive diligence, presentment, protest, demand and notice of every kind (except

D-1

--------------------------------------------------------------------------------




such notices as may be expressly required under the Credit Agreement or the
other Loan Documents) and, to the full extent permitted by law, the right to
plead any statute of limitations as a defense to any demand hereunder.
Whenever possible, each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Note.
IN WITNESS WHEREOF, Maker has caused this Note to be executed and delivered by
its duly authorized officer, as of the day and year first written above.
 
 
 
EDUCATION REALTY OPERATING PARTNERSHIP, LP, a Delaware limited partnership


By: EDUCATION REALTY OP GP, INC., a Delaware corporation, its General Partner


By: ___________________________
Name:______________________
Title:_______________________
 
 








D-2

--------------------------------------------------------------------------------




CREDIT AGREEMENT
EXHIBIT E


FORM OF INTEREST RATE ELECTION


[Date]


PNC Bank, National Association,
as Administrative Agent
PNC Firstside Center, 4th Floor

500 First Avenue

Pittsburgh, PA 15219


Attn: Kelly DiCicco
kelly.dicicco@pnc.com


Re:    Education Realty Operating Partnership, LP
Interest Rate Election


Dear Ladies and Gentlemen:


This Request is made with reference to that certain Amended and Restated Credit
Agreement dated as of November 19, 2014 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Education Realty
Operating Partnership, LP and certain of its Subsidiaries (collectively, the
“Borrower”), the financial institutions party thereto, as lenders, and PNC Bank,
National Association, as Administrative Agent. All capitalized terms used in
this Interest Rate Election (including any attachments hereto) and not otherwise
defined in this Interest Rate Election shall have the meanings set forth for
such terms in the Credit Agreement. All Section references herein shall refer to
the Credit Agreement. This request is made by Education Realty Operating
Partnership, LP on behalf of the Borrower.
The Borrower hereby requests a conversion of an existing Loan as provided below
and/or in the amount of $____________ [minimum of $1,000,000.00 and in multiples
of $100,000.00].


The advance or conversion is to be made as follows:
A.    ABR Borrowing.


1.
Amount of ABR Borrowing:    $_____________



2.
Date of ABR Borrowing                 _____________


F-1

--------------------------------------------------------------------------------






B.    Eurodollar Borrowing:


1.
Amount of Eurodollar Borrowing:    $_____________



2.
Amount of conversion of existing

Loan to Eurodollar Borrowing:    $_____________


3.
Number of Eurodollar

Borrowing(s) now in effect:     _____________
[cannot exceed six (6)]


4.
Date of Eurodollar Rate Borrowing

or conversion:     _____________


5.
Interest Period:    _____________



6.
Expiration date of current Interest

Period as to this conversion:     _____________


The Borrower hereby represents and warrants that the amounts set forth above are
true and correct, that the amount above requested has actually been incurred,
that the representations and warranties contained in the Credit Agreement are
true and correct as if made as of this date (except to the extent relating to a
specific date), and that the Borrower has kept, observed,

F-2

--------------------------------------------------------------------------------




performed and fulfilled each and every one of its obligations under the Credit
Agreement as of the date hereof [except as follows: _______________]


Very truly yours,


EDUCATION REALTY OPERATING PARTNERSHIP, LP


By:     EDUCATION REALTY OP GP,         INC., its General Partner


By:                        
Name:                        
Title:                        




1761946.7

F-3